 



EXHIBIT 10.1
     
 
AGREEMENT AND PLAN OF MERGER
Dated as of April 23, 2007
among
SAMSON INVESTMENT COMPANY,
SAMSON ACQUISITION CORP.
and
PYR ENERGY CORPORATION
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I THE OFFER
    2  
Section 1.1 The Offer
    2  
Section 1.2 Company Actions
    4  
Section 1.3 Directors of the Company
    5  
Section 1.4 Stockholder Meeting
    7  
Section 1.5 Option to Acquire Additional Shares
    8  
Section 1.6 Offer Documents; Schedule 14D-9; Proxy Statement
    8  
ARTICLE II THE MERGER
    8  
Section 2.1 The Merger
    8  
Section 2.2 Closing
    9  
Section 2.3 Effective Time
    9  
Section 2.4 Effects of the Merger
    9  
Section 2.5 Articles of Incorporation and Bylaws of the Surviving Corporation
    9  
Section 2.6 Directors and Officers of the Surviving Corporation
    9  
Section 2.7 Conversion of Securities
    10  
Section 2.8 Exchange of Certificates
    10  
Section 2.9 Appraisal Rights
    12  
Section 2.10 Company Stock Options
    13  
Section 2.11 Warrants
    14  
Section 2.12 Other Actions
    14  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    14  
Section 3.1 Organization, Standing and Corporate Power
    14  
Section 3.2 Capitalization
    16  
Section 3.3 Authority; Noncontravention; Voting Requirements
    17  
Section 3.4 Governmental Approvals
    18  
Section 3.5 Company SEC Documents; Undisclosed Liabilities
    19  
Section 3.6 Absence of Certain Changes or Events
    21  
Section 3.7 Legal Proceedings
    21  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 3.8 Compliance With Laws; Permits
    21  
Section 3.9 Information Supplied
    22  
Section 3.10 Tax Matters
    22  
Section 3.11 Employee Benefits and Labor Matters
    24  
Section 3.12 Environmental Matters
    26  
Section 3.13 Contracts
    27  
Section 3.14 Properties
    29  
Section 3.15 Reserve Reports; Hedging
    30  
Section 3.16 Insurance
    31  
Section 3.17 Opinion of Financial Advisor
    31  
Section 3.18 Brokers and Other Advisors
    32  
Section 3.19 State Takeover Statutes
    32  
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER
    32  
Section 4.1 Organization
    32  
Section 4.2 Authority; Noncontravention
    32  
Section 4.3 Governmental Approvals
    33  
Section 4.4 Information Supplied
    33  
Section 4.5 Ownership and Operations of Purchaser
    34  
Section 4.6 Financing
    34  
Section 4.7 Brokers and Other Advisors
    34  
ARTICLE V ADDITIONAL COVENANTS AND AGREEMENTS
    34  
Section 5.1 Conduct of Business
    34  
Section 5.2 No Solicitation by the Company; Etc.
    38  
Section 5.3 Reasonable Best Efforts
    42  
Section 5.4 Public Announcements
    42  
Section 5.5 Access to Information
    43  
Section 5.6 Notification of Certain Matters
    43  
Section 5.7 Indemnification and Insurance
    43  
Section 5.8 Securityholder Litigation
    45  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 5.9 Fees and Expenses
    45  
ARTICLE VI CONDITIONS TO THE MERGER
    45  
Section 6.1 Conditions to Each Party’s Obligation to Effect the Merger
    45  
ARTICLE VII TERMINATION
    45  
Section 7.1 Termination
    45  
Section 7.2 Effect of Termination
    47  
Section 7.3 Termination Fee
    48  
ARTICLE VIII MISCELLANEOUS
    49  
Section 8.1 No Survival, Etc
    49  
Section 8.2 Amendment or Supplement
    49  
Section 8.3 Extension of Time, Waiver, Etc
    50  
Section 8.4 Assignment
    50  
Section 8.5 Counterparts
    50  
Section 8.6 Entire Agreement; No Third-Party Beneficiaries
    50  
Section 8.7 Governing Law; Jurisdiction; Waiver of Jury Trial
    50  
Section 8.8 Specific Enforcement
    51  
Section 8.9 Notices
    51  
Section 8.10 Severability
    52  
Section 8.11 Definitions
    52  
Section 8.12 Interpretation
    58  

iii



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
          This AGREEMENT AND PLAN OF MERGER, dated as of April 23, 2007 (this
“Agreement”), is among Samson Investment Company, a Nevada corporation
(“Parent”), Samson Acquisition Corp., a Maryland corporation and wholly owned
Subsidiary of Parent (“Purchaser”), and PYR Energy Corporation, a Maryland
corporation (the “Company”). Certain terms used in this Agreement are used as
defined in Section 8.11.
          WHEREAS, the respective Boards of Directors of Parent, Purchaser and
the Company each deems it advisable that Parent acquire the Company on the terms
and subject to the conditions provided for in this Agreement;
          WHEREAS, Parent and Purchaser have previously commenced a tender offer
(the “Pending Offer”) to purchase all of the issued and outstanding shares of
common stock, par value $0.001 per share of the Company, including the
associated Series A Junior Participating Preferred Stock purchase rights
(collectively, the “Company Common Stock”) for a price of $1.21 per share of
Company Common Stock, subject to any required withholding of Taxes, net to the
seller in cash, subject to the terms and conditions set forth in the Offer to
Purchase dated March 28, 2007, and in the related letter of transmittal;
          WHEREAS, after negotiations between representatives of the parties,
Parent and Purchaser have agreed (a) to amend the Pending Offer to provide for
the purchase of all of the shares of Company Common Stock (as the Pending Offer
is so amended, the “Offer”) issued and outstanding (each, a “Share” and
collectively, the “Shares”) at a price of $1.30 per Share (such amount or any
greater amount per Share paid pursuant to the Offer, the “Offer Price”), subject
to any required withholding of Taxes, net to the seller in cash, and on the
terms and subject to the conditions set forth in this Agreement and
(b) following consummation of the Offer, to cause the merger of Purchaser with
and into the Company with the Company being the surviving corporation, in
accordance with the Maryland General Corporation Law (the “MGCL”), pursuant to
which the Shares (other than certain shares as provided in paragraphs (a) and
(b) of Section 2.7) will be converted into the right to receive the Offer Price,
subject to any required withholding of Taxes, net to the seller in cash, and on
the terms and subject to the conditions set forth in this Agreement (the
“Merger”);
          WHEREAS, the respective Boards of Directors of Parent (on its own
behalf and as the sole stockholder of Purchaser), Purchaser and the Company have
each approved this Agreement, the Offer and the Merger; and
          WHEREAS, the Board of Directors of the Company has resolved and agreed
to recommend that holders of Shares tender their Shares pursuant to the Offer.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement, and intending to be
legally bound hereby, Parent, Purchaser and the Company hereby agree as follows:
ARTICLE I
The Offer
     SECTION 1.1 The Offer.
          (a) Provided that this Agreement shall not have been terminated in
accordance with Section 7.1, as promptly as practicable following the date
hereof and in any event within five (5) Business Days following the date of this
Agreement (or such other later date as the parties may mutually agree in
writing), Parent and Purchaser (i) shall amend the Offer to reflect the
execution of this Agreement and the terms hereof, (ii) shall file an amendment
to their tender offer statement on Schedule TO with respect to the Offer
(together with all amendments and supplements thereto and including exhibits
thereto, the “Schedule TO”) that was originally filed on March 28, 2007, which
amendment shall include an amended offer to purchase, form of transmittal
letter, form of notice of guaranteed delivery and all other necessary documents
and exhibits with the Securities and Exchange Commission (the “SEC”) reflecting
the terms and conditions of this Agreement, and make all deliveries, filings,
publications, mailings and telephonic notices required to be made in connection
with the Offer under the federal securities Laws, including Regulations 14D and
14E of the Securities Exchange Act of 1934, as amended (including the rules and
regulations promulgated thereunder, the “Exchange Act”) (such documents filed or
required to be filed with the SEC and such other filings, deliveries, mailings
and notices, collectively and together with any amendments, exhibits or
supplements thereto, the “Offer Documents”) and (iii) shall use their reasonable
best efforts to consummate the Offer. The obligations of Purchaser to, and
Parent to cause Purchaser to, accept for payment and pay for any Shares tendered
pursuant to the Offer are subject only to the conditions that (i) there shall be
validly tendered and not withdrawn prior to the expiration of the Offer such
number of shares of Company Common Stock that, when added to the shares of
Company Common Stock already owned by Parent, Purchaser and their Subsidiaries,
would constitute at least a two-thirds of the shares of Company Common Stock
outstanding determined on a fully diluted basis (on a “fully diluted basis”
meaning the number of Shares then issued and outstanding plus all shares of
Company Common Stock which are issuable upon the exercise of any options, rights
and warrants and upon conversion of convertible notes (excluding those Shares
underlying the Notes) or similar obligations then outstanding, whether or not
vested or exercisable) immediately prior to the date of expiration of the Offer
(the “Minimum Condition”) and (ii) the other conditions set forth in Annex A
hereto (collectively with the Minimum Condition, the “Tender Offer Conditions”)
have been satisfied or waived in writing by Parent.
          (b) Without the prior written consent of the Company, Parent and
Purchaser shall not decrease the Offer Price or change the form of consideration
payable

2



--------------------------------------------------------------------------------



 



in the Offer, decrease the number of shares of Company Common Stock sought to be
purchased in the Offer, waive or change the Minimum Condition, impose additional
conditions to the Offer, modify any condition set forth in Annex A or amend any
other term of the Offer, in each case, in a manner that is materially adverse to
the holders of Shares, except as provided in this Agreement. The initial
expiration date of the Offer shall be May 24, 2007 (the “Expiration Date,”
unless the period of time for which the Offer is open shall be extended in
accordance with the immediately following sentence, in which event the term
“Expiration Date” shall mean the latest time and date as the Offer, as so
extended, may expire); provided, however, that Parent and Purchaser may provide
for a subsequent offering period (the “Subsequent Offering Period”)after the
Expiration Date, in accordance with Rule 14d-11 under the Exchange Act
(including the obligations that Purchaser accept and pay for all Shares validly
tendered and not withdrawn as promptly as practicable after the expiration of
the initial offering period, and accept and pay for any Shares validly tendered
during such subsequent offering period promptly following the valid tender
thereof). Notwithstanding the foregoing,
               (i) Parent and Purchaser (A) shall extend the Offer (x) from time
to time, for a period not to exceed five (5) Business Days on each occasion, if
at the scheduled or extended expiration date of the Offer the Minimum Condition
shall not have been satisfied, until such time as such condition is satisfied or
waived or this Agreement is terminated or (y) from time to time for a period not
to exceed five (5) Business Days at a time (or such other period as the Company
shall approve) if condition (a) set forth in Annex A shall not have been
satisfied at the scheduled or any extended expiration date of the Offer, until
such time as such condition is satisfied or waived or this Agreement is
terminated, and (B) may, without the consent of the Company, from time to time,
in their sole discretion, extend the Expiration Date for such period (not to
exceed ten (10) Business Days on any single occasion) as Parent and Purchaser
may determine, to a date that is no later than July 31, 2007 (x) if immediately
prior to the scheduled or any extended expiration date any of the other Tender
Offer Conditions are not satisfied or waived by Parent or (y) for any period
required by any rule, regulation, interpretation or position of the SEC or the
staff thereof applicable to the Offer or any period required by applicable Law;
and
               (ii) Parent and Purchaser may increase the Offer Price and extend
the Expiration Date to the extent required by applicable Law in connection with
such price increase. Parent and Purchaser shall not terminate the Offer prior to
any scheduled Expiration Date without the written consent of the Company except
in the event that this Agreement is terminated pursuant to Section 7.1.
          (c) Subject to the terms of the Offer and this Agreement and the
satisfaction or waiver of the Tender Offer Conditions as of any Expiration Date,
including the Minimum Condition, Parent will cause Purchaser to accept for
payment and pay for any and all shares of Company Common Stock validly tendered
and not validly withdrawn pursuant to the Offer promptly after such Expiration
Date (such date as Purchaser shall be obligated to accept for payment any and
all shares of Company Common Stock validly tendered and not validly withdrawn
pursuant to the Offer, the

3



--------------------------------------------------------------------------------



 



“Acceptance Date”). For the avoidance of doubt, and notwithstanding anything in
this Agreement to the contrary, Purchaser shall not (and Parent shall cause
Purchaser not to) accept for payment any Shares tendered pursuant to the Offer
unless the Minimum Condition shall have been satisfied.
          (d) Each of Parent and Purchaser, on the one hand, and the Company, on
the other hand, agrees to correct promptly any information provided by it for
use in the Offer Documents if and to the extent that it shall have become false
or misleading in any material respect and Purchaser further agrees to take all
steps necessary to cause the Offer Documents as so corrected to be filed with
the SEC and to be disseminated to stockholders of the Company, in each case, as
and to the extent required by applicable federal securities Laws. The Company
and its counsel shall be given a reasonable opportunity to review and comment on
the Offer Documents in advance of their filing with the SEC and dissemination to
stockholders of the Company. Parent and Purchaser shall provide to the Company
and its counsel copies in writing of any comments and shall inform the Company
of any oral comments that Parent, Purchaser or their counsel may receive from
the SEC or its staff with respect to the Offer Documents promptly after receipt
of such comments and consult with the Company and its counsel prior to
responding to any such comments. The Company and its counsel shall be given a
reasonable opportunity to review any such written and oral comments and proposed
responses.
          (e) Parent shall provide or cause to be provided to Purchaser on a
timely basis the funds necessary to purchase any Shares that Purchaser becomes
obligated to purchase pursuant to the Offer.
     SECTION 1.2 Company Actions.
          (a) The Company hereby consents to the Offer and represents and
warrants that the Company’s Board of Directors, at a meeting duly called and
held, has unanimously (i) determined that this Agreement and the Transactions,
including the Offer and the Merger, are in the best interests of the Company’s
stockholders, (ii) approved and adopted this Agreement and the Transactions in
accordance with the MGCL, including for purposes of Section 3-105 thereof, and
(iii) subject to Section 5.2(c), resolved to recommend acceptance of the Offer
and approval and adoption of this Agreement and the Merger by its stockholders
The Company hereby consents to the inclusion in the Offer Documents of the
recommendation of the Company’s Board of Directors described above. The Company
hereby further represents and warrants that (A) the Board of Directors of the
Company has received the opinion of C.K. Cooper & Company, dated the date of
this Agreement, to the effect that, as of such date, and subject to the various
assumptions and qualifications set forth therein, the consideration to be
received by the Company’s stockholders in the Offer and the Merger is fair to
such holders from a financial point of view (the “Fairness Opinion”) and (B) the
Company has been authorized by C.K. Cooper & Company to permit the inclusion of
the Fairness Opinion and/or references thereto in the Offer Documents, the
Schedule 14D-9 and any Proxy

4



--------------------------------------------------------------------------------



 



Statement, subject to prior review and consent by C.K. Cooper & Company (such
consent not to be unreasonably withheld or delayed).
          (b) The Company shall, after affording Parent and its counsel
reasonable opportunity to review and comment thereon, file with the SEC, as
promptly as practicable on the date of the filing by Parent and Purchaser of the
Offer Documents, an amendment to its Solicitation/Recommendation Statement on
Schedule 14D-9 (together with all amendments, supplements and exhibits thereto,
the “Schedule 14D-9”) originally filed on April 11, 2007, with respect to the
Offer, reflecting the recommendation of the Board of Directors of the Company
described in Section 1.2(a). The Company shall cause the Schedule 14D-9 to be
disseminated to holders of the Shares as and to the extent required by
applicable federal securities laws. The Company, on the one hand, and each of
Parent and Purchaser, on the other hand, shall promptly correct any information
provided by it for use in the Schedule 14D-9 if and to the extent that it shall
be or shall have become false or misleading in any material respect, and the
Company shall cause the Schedule 14D-9 as so corrected to be filed with the SEC
and disseminated to holders of the Shares, in each case, as and to the extent
required by applicable federal securities laws. The Company agrees to provide
Parent and its counsel with any comments, whether written or oral, that the
Company or its counsel may receive from time to time from the SEC or its staff
with respect to the Schedule 14D-9 promptly after the receipt of such comments,
to consult with Parent and its counsel prior to responding to any such comments
and to provide Parent with copies of all such responses, whether written or
oral.
          (c) The Company shall promptly furnish Purchaser with mailing labels
containing the names and addresses of all record holders of Shares and with
security position listings of Shares held in stock depositories, each as of a
recent date, together with all other available listings and computer files
containing names, addresses and security position listings of record holders and
beneficial owners of Shares. The Company shall furnish Purchaser with such
additional information, including updated listings and computer files of
shareholders, mailing labels and security position listings, and such other
assistance as Parent, Purchaser or their agents may reasonably require in
communicating the Offer to the record and beneficial holders of Shares.
     SECTION 1.3 Directors of the Company.
          (a) Upon the purchase of Shares pursuant to the Offer and for so long
thereafter as Parent and its Subsidiaries directly or indirectly own in the
aggregate more than two-thirds of the outstanding Shares, Parent shall be
entitled to designate for appointment or election to the Company’s Board of
Directors, upon written notice to the Company, such number of directors, rounded
up to the next whole number, as is equal to the product obtained by multiplying
the total number of directors on such Board (after giving effect to the
directors designated by Parent pursuant to this sentence) by the percentage that
the number of Shares so owned by Parent and its Subsidiaries bears to the total
number of Shares then outstanding. In furtherance thereof, the Company shall,
upon request of Parent, promptly cause Parent’s designees (and any replacement
designees in

5



--------------------------------------------------------------------------------



 



the event that any designee shall no longer be on such Board of Directors) to be
so appointed or elected to the Company’s Board of Directors and, in furtherance
thereof, to the extent necessary, increase the size of such Board of Directors
or obtain the resignation of such number of its directors as is necessary to
give effect to the foregoing provision. At such time as such designees
constitute a majority of the Board (the “Control Date”), the Company shall also,
upon the request of Parent, cause such persons designated by Parent to
constitute at least the same percentage (rounded up to the next whole number) as
is on the Company’s Board of Directors of (i) each committee of the Company’s
Board of Directors, subject to compliance with applicable securities laws and
the rules of The American Stock Exchange (the “AMEX”), and (ii) each board of
directors (or similar body) of each Subsidiary of the Company and each committee
of each such board (or similar body). Notwithstanding the foregoing, until the
Effective Time, the Board of Directors of the Company shall have at least one
director who is (A) a director of the Company on the date of this Agreement and
(B) Qualified Persons (as defined below) (“Independent Director”); provided,
however, that if there is no Independent Director for any reason whatsoever, the
other directors shall be required to designate a Qualified Person to fill such
vacancy, and such persons shall be deemed to be Independent Director for
purposes of this Agreement; and provided further, however, that notwithstanding
the foregoing, in no event shall the requirement to have an Independent Director
as provided in this Section result in Parent’s designees constituting less than
a majority of the directors on the Company’s Board of Directors unless Parent
shall have failed to designate a sufficient number of persons to constitute at
least a majority. As used herein, a “Qualified Person” means an individual who
(1) is not an officer of the Company or any of its Subsidiaries, (2) qualifies
as an “independent director” as defined in Section 121 of the AMEX Company Guide
and (3) is eligible to serve on the Company’s audit committee under applicable
Exchange Act and AMEX rules.
     (b) The Company shall promptly take all actions required pursuant to
Section 14(f) of the Exchange Act and Rule 14f-1 promulgated thereunder in order
to fulfill its obligations under Section 1.3(a), including mailing to the
Company’s stockholders the information required by such Section 14(f) and
Rule 14f-1 (which the Company shall mail together with the Schedule 14D-9 if it
receives from Parent and Purchaser the information below on a basis timely to
permit such mailing) as is necessary to fulfill the Company’s obligations under
Section 1.3(a). Parent and Purchaser shall timely supply the Company in writing
and be solely responsible for such information with respect to Parent and
Purchaser and their nominees, officers, directors and Affiliates required by
such Section 14(f) and Rule 14f-1 as is necessary in connection with the
appointment of any of Parent’s designees under Section 1.3(a). The provisions of
Section 1.3(a) are in addition to and shall not limit any rights that Purchaser,
Parent or any of their Affiliates may have as a holder or beneficial owner of
Shares as a matter of Law with respect to the election of directors or
otherwise.
     (c) Following the election or appointment of Parent’s designees pursuant to
Section 1.3(a) and prior to the Effective Time, the approval by affirmative vote
or written consent of a majority of the Independent Directors then in office
(the

6



--------------------------------------------------------------------------------



 



“Independent Director Approval”) shall be required to authorize (and such
authorization shall constitute the authorization of the Board of Directors and
no other action on the part of the Company, including any action by any other
director of the Company, shall be required to authorize) (i) any amendment or
termination of this Agreement by the Company, (ii) any extension by the Company
of time for performance of any obligation or action under this Agreement by
Parent or Purchaser, (iii) any waiver, exercise or enforcement of any of the
Company’s rights under this Agreement or (iv) any amendment of the articles of
incorporation or bylaws of the Company (the “Company Charter Documents”) in a
manner that adversely affects holders of Company Common Stock (other than Parent
or Purchaser).
     SECTION 1.4 Stockholder Meeting.
          (a) As promptly as practicable following the purchase of Shares
pursuant to the Offer, if a vote of stockholders is required by applicable Law
in order to consummate the Merger, the Company, acting through its Board of
Directors, shall, in accordance with applicable Law and the Company Charter
Documents:
               (i) duly call, give notice of, convene and hold an annual or
special meeting of the Company’s stockholders for the purposes of considering
and taking action to approve the Merger (the “Company Stockholders Meeting”);
and
               (ii) in consultation with Parent, prepare and file with the SEC a
preliminary proxy or information statement relating to the Merger and this
Agreement and obtain and furnish the information required by the SEC to be
included therein and, after consultation with Parent, respond promptly to any
comments made by the SEC with respect to the preliminary proxy or information
statement and cause a definitive proxy or information statement (together with
all amendments, supplements and exhibits thereto, the “Proxy Statement”) to be
mailed to the Company’s stockholders at the earliest practicable date; provided
that no amendments or supplements to the Proxy Statement shall be made by the
Company without consultation with Parent. Parent shall provide the Company in
writing and be solely responsible for such information with respect to Parent
and its Affiliates as shall be required to be included in the Proxy Statement.
          (b) Notwithstanding the provisions of Section 1.4(a), in the event
that Parent, Purchaser and any of Parent’s other Subsidiaries shall acquire in
the aggregate at least 90% of the outstanding Shares pursuant to the Offer or
otherwise (including pursuant to Section 1.5), the parties hereto shall, subject
to Article VI hereof, take all necessary and appropriate action to cause the
Merger to become effective as soon as practicable after such acquisition,
without a meeting of stockholders of the Company, in accordance with
Section 3-106 of the MGCL.
          (c) Parent shall vote, or cause to be voted, all of the Shares
acquired in the Offer or otherwise then owned by it, Purchaser and any of
Parent’s other Subsidiaries in favor of the adoption of this Agreement.

7



--------------------------------------------------------------------------------



 



     SECTION 1.5 Option to Acquire Additional Shares. The Company hereby grants
to Purchaser an option (the “Purchaser Option”), exercisable in accordance with
this Section 1.5, to purchase up to that number of newly issued shares of
Company Common Stock (the “Purchaser Option Shares”) equal to the number of
shares that, when added to the number of Shares owned by Parent and its
Subsidiaries immediately following consummation of the Offer, shall constitute
one share more than 90% of the Shares then outstanding (after giving effect to
the issuance of the Purchaser Option Shares) for a cash purchase price per
Purchaser Option Share equal to the Offer Price; provided, however, that the
number of Purchased Option Shares shall not exceed that number equal to 19.9% of
the Shares outstanding on the date of this Agreement. The Purchaser Option may
be exercised by Purchaser at any time within five Business Days after
Purchaser’s acceptance of and payment for Shares pursuant to the Offer,
including the Subsequent Offering Period, in accordance with the terms of this
Agreement. If Purchaser wishes to so exercise the Purchaser Option, Purchaser
shall give the Company written notice within such five-Business Day period
specifying the number of shares of Company Common Stock that Purchaser wishes to
purchase pursuant to the Purchaser Option and a place and a time (which shall be
at least two, but not more than five, Business Days after the date of delivery
of such written notice) for the closing of such purchase. At such closing,
(i) the purchase price in respect of such exercise of the Purchaser Option
(which shall equal the product of (x) the number of shares of Company Common
Stock being purchased pursuant to the Purchaser Option and (y) the Offer Price)
shall be paid to the Company in immediately available funds by wire transfer to
an account designated by the Company, and (ii) the Company shall deliver to
Purchaser a certificate or certificates representing the number of shares of
Company Common Stock so purchased, which certificates may include any legends
required by applicable securities laws. The Company agrees that it shall reserve
(and maintain free from preemptive rights) sufficient authorized but unissued
shares of Company Common Stock so that the Purchaser Option may be exercised
without additional authorization of shares of Common Stock (after giving effect
to all other options, warrants, convertible securities and other rights to
purchase shares of Company Common Stock).
     SECTION 1.6 Offer Documents; Schedule 14D-9; Proxy Statement. Without
limiting any other provision of this Agreement, whenever any party hereto
becomes aware of any event or change which is required to be set forth in an
amendment or supplement to the Offer Documents, the Schedule 14D-9 and/or the
Proxy Statement, such party shall promptly inform the other parties thereof and
each of the parties shall cooperate in the preparation, filing with the SEC and
(as and to the extent required by applicable federal securities laws)
dissemination to the Company’s stockholders of such amendment or supplement.
ARTICLE II
The Merger
     SECTION 2.1 The Merger. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the MGCL, at the Effective Time

8



--------------------------------------------------------------------------------



 



Purchaser shall be merged with and into the Company, and the separate corporate
existence of Purchaser shall thereupon cease, and the Company shall be the
surviving corporation in the Merger (the “Surviving Corporation”).
     SECTION 2.2 Closing. The closing of the Merger (the “Closing”) shall take
place at 10:00 a.m. (New York City time) on a date to be specified by the
parties (the “Closing Date”), which date shall be no later than the second
Business Day after satisfaction or waiver of the conditions set forth in
Article VI (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the satisfaction or waiver of those conditions at
such time), at the offices of Weil, Gotshal & Manges LLP, 200 Crescent Court,
Suite 300, Dallas, Texas 75201, unless another time, date or place is agreed to
in writing by the parties hereto.
     SECTION 2.3 Effective Time. Subject to the provisions of this Agreement, as
soon as practicable on the Closing Date the parties shall file with Maryland’s
State Department of Assessments and Taxation (the “Department”) the articles of
merger executed in accordance with the relevant provisions of the MGCL (the
“Articles of Merger”). The Merger shall become effective upon the filing of the
Articles of Merger or at such later time as is agreed to by the parties hereto
and specified in the Articles of Merger (the time at which the Merger becomes
effective is herein referred to as the “Effective Time”).
     SECTION 2.4 Effects of the Merger. The Merger shall have the effects set
forth in the MGCL. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, all the properties, rights, privileges and
powers of the Company and Purchaser shall vest in the Surviving Corporation, and
all debts, liabilities and duties of the Company and Purchaser shall become the
debts, liabilities and duties of the Surviving Corporation.
     SECTION 2.5 Articles of Incorporation and Bylaws of the Surviving
Corporation.
          (a) The articles of incorporation of the Company, as in effect
immediately prior to the Effective Time, shall be the articles of incorporation
of the Surviving Corporation until thereafter amended as provided therein or by
applicable Law.
          (b) The bylaws of the Company, as in effect immediately prior to the
Effective Time, shall be the bylaws of the Surviving Corporation until
thereafter amended as provided therein or by applicable Law.
     SECTION 2.6 Directors and Officers of the Surviving Corporation.
          (a) Each of the parties hereto shall take all necessary action to
cause the directors of Purchaser immediately prior to the Effective Time to be
the directors of the Surviving Corporation immediately following the Effective
Time, until their respective successors are duly elected or appointed and
qualified or their earlier death,

9



--------------------------------------------------------------------------------



 



resignation or removal in accordance with the articles of incorporation and
bylaws of the Surviving Corporation.
          (b) The officers of Purchaser immediately prior to the Effective Time
shall be the officers of the Surviving Corporation until their respective
successors are duly appointed and qualified or their earlier death, resignation
or removal in accordance with the articles of incorporation and bylaws of the
Surviving Corporation.
     SECTION 2.7 Conversion of Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of the holders of any securities
of Purchaser or the Company:
          (a) Each issued and outstanding share of capital stock of Purchaser
shall be converted into and become one validly issued, fully paid and
nonassessable share of common stock, par value $0.001 per share, of the
Surviving Corporation.
          (b) Any Shares owned by Parent or Purchaser shall be automatically
canceled and shall cease to exist and no consideration shall be delivered in
exchange therefor.
          (c) Each Share issued and outstanding immediately prior to the
Effective Time (other than (i) Shares to be canceled in accordance with
Section 2.7(b) and (ii) any Dissenting Shares), shall be converted into the
right to receive an amount of cash equal to the Offer Price payable to the
holder thereof upon surrender, in the manner provided in this Agreement, of the
certificate formerly representing such Share, without interest (the “Merger
Consideration”). All such Shares, when so converted, shall no longer be
outstanding and shall automatically be canceled and shall cease to exist, and
each holder of a certificate which immediately prior to the Effective Time
represented any such Shares shall cease to have any rights with respect thereto,
except the right to receive the Merger Consideration therefor upon the surrender
of such certificate in accordance with this Agreement, without interest.
     SECTION 2.8 Exchange of Certificates.
          (a) Paying Agent. Prior to the Effective Time, Parent shall designate
a bank or trust company to act as agent for the holders of Shares in connection
with the Merger (the “Paying Agent”) to receive, for the benefit of holders of
Shares, the aggregate Merger Consideration to which all holders of Shares shall
become entitled pursuant to Section 2.7(c). On the Closing Date, Parent shall
deposit such aggregate Merger Consideration with the Paying Agent. Such
aggregate Merger Consideration deposited with the Paying Agent shall, pending
its disbursement to such holders, be invested by the Paying Agent as directed by
Parent. Any net profit resulting from, or interest or income produced by, such
amounts on deposit with the Paying Agent will be payable to Parent or as Parent
otherwise directs.

10



--------------------------------------------------------------------------------



 



          (b) Exchange Procedures. Promptly after the Effective Time, Parent
shall cause the Paying Agent to mail to each holder of record of a certificate
or certificates (or evidence of shares in book-entry form), which immediately
prior to the Effective Time represented outstanding Shares (the “Certificates”),
whose shares were converted pursuant to Section 2.7 into the right to receive
the Merger Consideration, (i) a letter of transmittal (which shall specify that
delivery shall be effected, and risk of loss and title to the Certificates shall
pass, only upon delivery of the Certificates to the Paying Agent, and which
shall be in such form and shall have such other provisions (including customary
provisions with respect to delivery of an “agent’s message” with respect to
shares held in book-entry form) as Parent may reasonably specify) and
(ii) instructions for use in effecting the surrender of the Certificates in
exchange for payment of the Merger Consideration. Upon surrender of a
Certificate for cancellation to the Paying Agent, together with such letter of
transmittal, duly completed and validly executed in accordance with the
instructions or receipt of an “agent’s message” (and such other customary
documents as may reasonably be required by the Paying Agent), the holder of such
Certificate shall be entitled to receive in exchange therefor the Merger
Consideration, without interest, for each Share formerly represented by such
Certificate, and the Certificate so surrendered shall forthwith be canceled. If
payment of the Merger Consideration is to be made to a Person other than the
Person in whose name the surrendered Certificate is registered, it shall be a
condition of payment that (x) the Certificate so surrendered shall be properly
endorsed or shall otherwise be in proper form for transfer and (y) the Person
requesting such payment shall have paid any transfer and other taxes required by
reason of the payment of the Merger Consideration to a Person other than the
registered holder of such Certificate surrendered or shall have established to
the reasonable satisfaction of the Surviving Corporation that such tax either
has been paid or is not applicable. Until surrendered as contemplated by this
Section 2.8, each Certificate shall be deemed at any time after the Effective
Time to represent only the right to receive the Merger Consideration as
contemplated by this Article II, without interest.
          (c) Transfer Books; No Further Ownership Rights in Company Stock. The
Merger Consideration paid in respect of Shares upon the surrender for exchange
of Certificates in accordance with the terms of this Article II shall be deemed
to have been paid in full satisfaction of all rights pertaining to the shares of
Company Common Stock previously represented by such Certificates, and at the
close of business on the day on which the Effective Time occurs, the stock
transfer books of the Company shall be closed and thereafter there shall be no
further registration of transfers on the stock transfer books of the Surviving
Corporation of the shares of Company Common Stock that were outstanding
immediately prior to the Effective Time. From and after the Effective Time, the
holders of Certificates that evidenced ownership of Shares outstanding
immediately prior to the Effective Time shall cease to have any rights with
respect to such Shares, except as otherwise provided for herein or by applicable
Law. Subject to the last sentence of Section 2.8(e), if, at any time after the
Effective Time, Certificates are presented to the Surviving Corporation for any
reason, they shall be canceled and exchanged for the Merger Consideration as
provided in this Article II.

11



--------------------------------------------------------------------------------



 



          (d) Lost, Stolen or Destroyed Certificates. If any Certificate shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the Person claiming such Certificate to be lost, stolen or destroyed
and, if required by the Surviving Corporation, the posting by such Person of a
bond, in such reasonable amount as Parent may direct, as indemnity against any
claim that may be made against it with respect to such Certificate, the Paying
Agent will pay, in exchange for such lost, stolen or destroyed Certificate, the
applicable Merger Consideration to be paid in respect of the Shares formerly
represented by such Certificate, as contemplated by this Article II.
          (e) Termination of Fund. At any time following 180 days after the
Effective Time, the Surviving Corporation shall be entitled to require the
Paying Agent to deliver to it any funds (including any interest received with
respect thereto) that had been made available to the Paying Agent and which have
not been disbursed to holders of Certificates, and thereafter such holders shall
be entitled to look only to Parent and the Surviving Corporation (subject to
abandoned property, escheat or other similar laws) as general creditors thereof
with respect to the payment of any Merger Consideration that may be payable upon
surrender of any Certificates held by such holders, as determined pursuant to
this Agreement, without any interest thereon. Any amounts remaining unclaimed by
such holders at such time at which such amounts would otherwise escheat to or
become property of any Governmental Authority shall become, to the extent
permitted by applicable Law, the property of Parent free and clear of all claims
or interest of any Person previously entitled thereto.
          (f) No Liability. Notwithstanding any provision of this Agreement to
the contrary, none of the parties hereto, the Surviving Corporation or the
Paying Agent shall be liable to any Person for Merger Consideration delivered to
a public official pursuant to any applicable abandoned property, escheat or
similar Law.
          (g) Withholding Taxes. Parent, Purchaser, the Surviving Corporation
and the Paying Agent shall be entitled to deduct and withhold from the
consideration otherwise payable to a holder of Shares pursuant to the Offer or
Merger such amounts as may be required to be deducted and withheld with respect
to the making of such payment under the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder (the “Code”), or
under any provision of state, local or foreign tax Law. To the extent amounts
are so withheld and paid over to the appropriate taxing authority, the withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the holder of the Shares in respect of which such deduction and withholding
was made.
     SECTION 2.9 Appraisal Rights. Notwithstanding anything in this Agreement to
the contrary and unless an exemption is available under Section 3-202(c) of the
MGCL or otherwise, Shares that are issued and outstanding immediately prior to
the Effective Time and which are held by a stockholder who did not vote in favor
of the Merger (or consent thereto in writing) and who is entitled to demand and
properly demands appraisal of such shares pursuant to, and who complies in all
respects with, the provisions of Section 3-203 of the MGCL (the “Dissenting
Stockholders”), shall not be

12



--------------------------------------------------------------------------------



 



converted into or be exchangeable for the right to receive the Merger
Consideration (the “Dissenting Shares”), but instead such holder shall be
entitled to payment of the fair value of such shares in accordance with the
provisions under Title 3, Subtitle 2 of the MGCL (and at the Effective Time,
such Dissenting Shares shall no longer be outstanding and shall automatically be
canceled and shall cease to exist, and such holder shall cease to have any
rights with respect thereto, except the right to receive the fair value of such
Dissenting Shares in accordance with the provisions under Title 3, Subtitle 2 of
the MGCL), unless and until such holder shall have failed to perfect or shall
have effectively withdrawn or lost rights to appraisal under the MGCL. If any
Dissenting Stockholder shall have failed to perfect or shall have effectively
withdrawn or lost such right, to the extent an exemption is not available, such
holder’s Shares shall thereupon be treated as if they had been converted into
and become exchangeable for the right to receive, as of the Effective Time, the
Merger Consideration for each such Share, in accordance with Section 2.7,
without any interest thereon. The Company shall give Parent (i) prompt notice of
any written demands for appraisal of any Shares, attempted withdrawals of such
demands and any other instruments served pursuant to the MGCL and received by
the Company relating to stockholders’ rights of appraisal, and (ii) the
opportunity to participate in all negotiations and proceedings with respect to
demands for appraisal under the MGCL. The Company shall not, except with the
prior written consent of Parent, voluntarily make any payment with respect to,
or settle, or offer or agree to settle, any such demand for payment. Any portion
of the Merger Consideration made available to the Paying Agent pursuant to
Section 2.8 to pay for Shares for which appraisal rights have been perfected
shall be returned to Parent upon demand.
     SECTION 2.10 Company Stock Options. Prior to and effective as of the
Effective Time, the Company shall have taken all such action as is necessary to
terminate, subject to compliance with this Section 2.10, the Company Stock Plans
and shall have provided written notice to each holder of a then-outstanding PYR
Energy Option (whether or not such PYR Energy Option is then vested or
exercisable), that such PYR Energy Option shall be, as of the date of such
notice, exercisable in full, that such PYR Energy Option shall terminate at the
Effective Time and that, if such PYR Energy Option is not exercised or otherwise
terminated on or before the Effective Time, such holder shall be entitled to
receive in cancellation of such PYR Energy Option the Option Consideration (as
defined below) at the Closing. The Company shall use its reasonable best efforts
to obtain the written acknowledgement of each holder of a then-outstanding PYR
Energy Option with regard to the cancellation of such PYR Energy Option. Except
as otherwise provided below, the Option Consideration shall be paid as soon
after the Closing Date as shall be practicable. Notwithstanding the foregoing,
Parent and the Surviving Corporation shall be entitled to deduct and withhold
from the Option Consideration otherwise payable such amounts as may be required
to be deducted and withheld with respect to the making of such payment under the
Code, or any provision of state, local or foreign tax Law. For purposes of this
Agreement, “Option Consideration” means, with respect to any share of Company
Common Stock issuable under a particular PYR Energy Option, an amount equal to
the excess, if any, of (i) the Merger Consideration per Share over (ii) the
exercise price payable in respect of such share of

13



--------------------------------------------------------------------------------



 



Company Common Stock issuable under such PYR Energy Option. For purposes of this
Agreement, (i) “Company Stock Plans” shall mean the following plans of the
Company: 1997 Stock Option Plan; 2000 Stock Option Plan, as amended; and 2006
Stock Inventive Plan and (ii) “PYR Energy Option” shall mean each option issued
and outstanding under the Company Stock Plans.
     SECTION 2.11 Warrants. Prior to the Effective Time, the Company shall have
taken all action necessary to provide that each Warrant outstanding immediately
prior to the Effective Time shall have been terminated and converted at the
Effective Time into the right to receive a cash amount equal to the Warrant
Consideration. Except as otherwise provided below, the Warrant Consideration
shall be paid as soon after the Closing Date as shall be practicable.
Notwithstanding the foregoing, Parent and the Surviving Corporation shall be
entitled to deduct and withhold from the Warrant Consideration otherwise payable
such amounts as may be required to be deducted and withheld with respect to the
making of such payment under the Code, or any provision of state, local or
foreign tax Law. For purposes of this Agreement, “Warrant Consideration” means,
with respect to any share of Company Common Stock issuable under a particular
Warrant, an amount equal to the excess, if any, of (i) the Merger Consideration
per Share over (ii) the exercise price payable in respect of such share of
Company Common Stock issuable under such Warrant.
     SECTION 2.12 Other Actions. Without limiting the foregoing, the Company
shall take all actions necessary to ensure that the Company will not at the
Effective Time be bound by any options, SARs, warrants or other rights or
agreements which would entitle any Person, other than Parent and its
Subsidiaries, to own any capital stock of the Surviving Corporation or to
receive any payment in respect thereof.
ARTICLE III
Representations and Warranties of the Company
     The Company represents and warrants to Parent and Purchaser that except as
set forth in the disclosure schedule (with specific reference to the Section or
subsection of this Agreement to which the information stated in such disclosure
relates) delivered by the Company to Parent simultaneously with the execution of
this Agreement (the “Company Disclosure Schedule”):
     SECTION 3.1 Organization, Standing and Corporate Power.
          (a) Each of the Company and its Subsidiaries is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is incorporated and has all requisite corporate power
and authority necessary to own or lease all of its properties and assets and to
carry on its business as it is now being conducted and as currently proposed by
its management to be conducted. Except as disclosed in Section 3.1(a) of the
Company Disclosure Schedule, each of the Company and its Subsidiaries is duly
licensed or qualified to do business and is in good standing in

14



--------------------------------------------------------------------------------



 



each jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing, individually or in the aggregate, has
not had and could not reasonably be expected to have a Material Adverse Effect
(as defined below) on the Company (“Company Material Adverse Effect”). For
purposes of this Agreement, “Material Adverse Effect” shall mean, with respect
to any party, any material adverse effect on, or any change, event, occurrence
or state of facts materially adverse to, (i) the business, properties, assets,
liabilities (contingent or otherwise), results of operations or condition
(financial or otherwise) of such party and its Subsidiaries taken as a whole, or
(ii) such party’s ability to, in a timely manner, perform its obligations under
this Agreement or consummate the Transactions.
     (b) Section 3.1(b) of the Company Disclosure Schedule lists all
Subsidiaries of the Company together with the jurisdiction of organization of
each such Subsidiary. All the outstanding shares of capital stock of, or other
equity interests in, each Subsidiary of the Company have been duly authorized
and validly issued and are fully paid and nonassessable and are owned directly
or indirectly by the Company free and clear of all liens, pledges, charges,
mortgages, encumbrances, adverse rights or claims and security interests of any
kind or nature whatsoever (including any restriction on the right to vote or
transfer the same, except for such transfer restrictions of general
applicability as may be provided under the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder (the “Securities Act”), and
the “blue sky” laws of the various States of the United States) (collectively,
“Liens”). Except as set forth in Section 3.1(b) of the Company Disclosure
Schedule, the Company does not own, directly or indirectly, any capital stock,
voting securities or equity interests in any Person.
     (c) The copies of the Company Charter Documents that are incorporated by
reference as exhibits to the Company’s Annual Report on Form 10-KSB for the year
ended August 31, 2006 are complete and correct copies of such documents and
contain all amendments thereto as in effect on the date of this Agreement. The
Company has delivered to Parent complete and correct copies of the articles of
incorporation and bylaws (or comparable organizational documents) of each of its
Subsidiaries (the “Subsidiary Documents”), as amended to the date of this
Agreement. All such Company Charter Documents and Subsidiary Documents are in
full force and effect and neither the Company nor any of its Subsidiaries is in
violation of any of their respective provisions. The Company will make available
to Parent and its representatives within five Business Days from the execution
of this Agreement its corporate record books, including copies of the minutes
(or, in the case of minutes that have not yet been finalized, drafts thereof) of
meetings of stockholders, the Board of Directors and committees of the Board of
Directors of the Company and each of its Subsidiaries held since January 1,
2005.

15



--------------------------------------------------------------------------------



 



     SECTION 3.2 Capitalization.
          (a) The authorized capital stock of the Company consists of 75,000,000
shares of Company Common Stock and 1,000,000 shares of preferred stock, par
value $0.001 per share (“Company Preferred Stock”). At the close of business on
April 17, 2007, (i) 38,010,258 shares of Company Common Stock were issued and
outstanding, (ii) no shares of Company Common Stock were held by the Company in
its treasury, (iii) 7,250,000 shares of Company Common Stock were reserved for
issuance under the Company Stock Plans (of which 1,990,764 shares of Company
Common Stock were subject to outstanding PYR Energy Options granted under the
Company Stock Plans), (iv) 627,500 shares of Company Common Stock were reserved
for issuance upon exercise of the warrants referred to in Section 3.2(a) of the
Company Disclosure Schedule (correct and complete copies of which have been
delivered to Parent by the Company) (“Warrants”), (v) 5,810,001 shares of
Company Common Stock were reserved for issuance upon conversion of the Company’s
convertible securities referred to in Section 3.2(a) of the Company Disclosure
Schedule (correct and complete copies of which have been delivered to Parent by
the Company) (“Convertible Securities”), (vi) no shares of Company Preferred
Stock were issued or outstanding and (vii) no shares of Company Common Stock are
held by any Subsidiary of the Company. All Shares have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights.
Included in Section 3.2(a) of the Company Disclosure Schedule is a correct and
complete list, as of April 17, 2007, of all outstanding options or other rights
to purchase or receive shares of Company Common Stock granted under the Company
Stock Plans or otherwise, and, for each such option or other right, the number
of shares of Company Common Stock subject thereto, the terms of vesting, the
grant and expiration dates and exercise price thereof and the name of the holder
thereof. All PYR Energy Options have an exercise price equal to no less than the
fair market value of the underlying shares of Company Common Stock on the date
of grant. Since April 17, 2007, the Company has not issued any shares of its
capital stock, voting securities or equity interests, or any securities
convertible into or exchangeable or exercisable for any shares of its capital
stock, voting securities or equity interests, other than pursuant to the
outstanding options, Warrants and Convertible Securities, in each case, referred
to above in this Section 3.2(a). Except (A) as set forth above in this
Section 3.2(a) or (B) as otherwise expressly permitted by Section 5.1 hereof, as
of the date of this Agreement there are not, and as of the Effective Time there
will not be, any shares of capital stock, voting securities or equity interests
of the Company issued and outstanding or any subscriptions, options, warrants,
calls, convertible or exchangeable securities, rights, commitments or agreements
of any character providing for the issuance of any shares of capital stock,
voting securities or equity interests of the Company, including any representing
the right to purchase or otherwise receive any Company Common Stock.
          (b) None of the Company or any of its Subsidiaries has issued or is
bound by any outstanding subscriptions, options, warrants, calls, convertible or
exchangeable securities, rights, commitments or agreements of any character
providing for the issuance or disposition of any shares of capital stock, voting
securities or equity

16



--------------------------------------------------------------------------------



 



interests of any Subsidiary of the Company. There are no outstanding obligations
of the Company or any of its Subsidiaries to repurchase, redeem or otherwise
acquire any shares of capital stock, voting securities or equity interests (or
any options, warrants or other rights to acquire any shares of capital stock,
voting securities or equity interests) of the Company or any of its
Subsidiaries.
     SECTION 3.3 Authority; Noncontravention; Voting Requirements.
          (a) The Company has all necessary corporate power and authority to
execute and deliver this Agreement and, subject to obtaining the approval of its
stockholders to the adoption of this Agreement as contemplated by Section 1.4
(to the extent required by the MGCL) (the “Company Stockholder Approval”), to
perform its obligations hereunder and to consummate the Transactions. The
execution, delivery and performance by the Company of this Agreement, and the
consummation by it of the Transactions, have been duly authorized and approved
by its Board of Directors (including exempting the Offer, the Merger, this
Agreement and the Transactions from the Maryland Business Combination Act and
the Maryland Control Share Acquisition Act (as defined in Section 3-605 and
Section 3-710 of the MGCL, respectively)), and except for obtaining the Company
Stockholder Approval, no other corporate action on the part of the Company is
necessary to authorize the execution, delivery and performance by the Company of
this Agreement and the consummation by it of the Transactions. This Agreement
has been duly executed and delivered by the Company and, assuming due
authorization, execution and delivery hereof by the other parties hereto,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).
          (b) The Company’s Board of Directors, at a meeting duly called and
held, has unanimously (i) approved and declared advisable this Agreement and the
Transactions, including the Offer and the Merger (such approval having been made
in accordance with the MGCL, including for purposes of Section 3-105 thereof)
and (ii) recommended that the stockholders of the Company accept the Offer,
tender their Shares to Purchaser pursuant thereto and approve the Merger.
          (c) Neither the execution and delivery of this Agreement by the
Company nor the consummation by the Company of the Transactions, nor compliance
by the Company with any of the terms or provisions hereof, will (i) conflict
with or violate any provision of the Company Charter Documents or any of the
Subsidiary Documents or (ii) assuming that the authorizations, consents and
approvals referred to in Section 3.4 and the Company Stockholder Approval are
obtained and the filings referred to in Section 3.4 are made, (x) violate any
Law, judgment, writ or injunction of any Governmental Authority applicable to
the Company or any of its Subsidiaries or any of their respective properties or
assets, or (y) violate, conflict with, result in the loss of any

17



--------------------------------------------------------------------------------



 



benefit under, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of
or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the respective
properties or assets of, the Company or any of its Subsidiaries under, any of
the terms, conditions or provisions of any loan or credit agreement, debenture,
note, bond, mortgage, indenture, deed of trust, license, lease, contract or
other agreement, instrument or obligation (each, a “Contract”) or Permit, to
which the Company or any of its Subsidiaries is a party, or by which they or any
of their respective properties or assets may be bound or affected except, in the
case of clause (y), for such violations, conflicts, losses, defaults,
terminations, cancellations, accelerations or Liens as, individually or in the
aggregate, could not reasonably be expected to have a Company Material Adverse
Effect.
          (d) The affirmative vote (in person or by proxy) of the holders of
two-thirds of the outstanding shares of Company Common Stock in favor of the
adoption of this Agreement is the only vote or approval of the holders of any
class or series of capital stock of the Company or any of its Subsidiaries which
is necessary to adopt this Agreement and approve the Transactions.
          (e) The Company has made available to Parent a complete and correct
copy of all current and proposed amendments and exhibits to the Rights
Agreement, dated January 31, 2007, between the Company and U.S. Stock Transfer
Corporation, as Rights Agent, which is available in the Filed Company SEC
Documents. The Company’s Board of Directors has approved an amendment (the
“Rights Amendment”) to the Rights Agreement to provide that: (i) a Distribution
Date shall not occur, the Rights shall not separate (to the extent the Rights
Agreement otherwise provides for such separation) or become exercisable, neither
Parent nor Purchaser, nor any Affiliate or Associate of Parent or Purchaser,
shall become an Acquiring Person, and the Shares Acquisition Date shall not be
deemed to occur as a result of the execution, delivery or performance of this
Agreement or any other transactions contemplated by this Agreement, the public
announcement of such execution and delivery or, the public announcement or the
commencement of the Offer or the consummation of the Offer and (ii) the Rights
Agreement shall expire, and no Person shall have any rights pursuant to the
Rights Agreement, after the consummation of the Offer in accordance with the
terms thereof and the terms and conditions hereof, including the acceptance for
payment of, and the payment for all shares of Company Common Stock tendered
pursuant to the Offer. The Company shall, within one (1) day of the date of this
Agreement, deliver a certificate to the Rights Agent that the Rights Amendment
satisfies the terms of Section 27 of the Rights Agreement and the Rights Agent
shall, and the Company shall cause the Rights Agent to, within one (1) day of
the date of this Agreement, duly execute and deliver the Rights Amendment.
Solely for purposes of this Section 3.4(c), the terms “Rights Agent,”
“Distribution Date,” “Rights,” “Affiliates,” “Associates,” “Shares Acquisition
Date” and “Acquiring Person” shall have the meaning ascribed to them in the
Rights Agreement.
     SECTION 3.4 Governmental Approvals. Except for (i) the filing with the SEC
of the Schedule 14D-9 and, if necessary, of a Proxy Statement in definitive form

18



--------------------------------------------------------------------------------



 



relating to the Company Stockholders Meeting, and other filings required under,
and compliance with other applicable requirements of, the Exchange Act and the
rules of AMEX and (ii) the filing of the Articles of Merger with the Department
pursuant to the MGCL, no consents or approvals of, or filings, declarations or
registrations with, any Governmental Authority are necessary for the execution,
delivery and performance of this Agreement by the Company and the consummation
by the Company of the Transactions, other than such other consents, approvals,
filings, declarations or registrations that, if not obtained, made or given,
could not, individually or in the aggregate, reasonably be expected to impair in
any material respect the ability of the Company to perform its obligations
hereunder, or prevent or materially impede, interfere with, hinder or delay the
consummation of the Transactions.
     SECTION 3.5 Company SEC Documents; Undisclosed Liabilities.
          (a) The Company has filed and furnished all required reports,
schedules, forms, certifications, prospectuses, and registration, proxy and
other statements with the SEC since September 1, 2003 (collectively and together
with all documents filed on a voluntary basis on Form 8-K, and in each case
including all exhibits and schedules thereto and documents incorporated by
reference therein, the “Company SEC Documents”). None of the Company’s
Subsidiaries is required to file periodic reports with the SEC pursuant to the
Exchange Act. As of their respective effective dates (in the case of Company SEC
Documents that are registration statements filed pursuant to the requirements of
the Securities Act) and as of their respective SEC filing dates (in the case of
all other Company SEC Documents), the Company SEC Documents complied in all
material respects with the requirements of the Exchange Act, the Securities Act
and the Sarbanes-Oxley Act, as the case may be, applicable to such Company SEC
Documents, and none of the Company SEC Documents as of such respective dates
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of the date of this Agreement, there are no outstanding or
unresolved comments received from the SEC staff with respect to the Company SEC
Documents. To the Knowledge of the Company, none of the Company SEC Documents is
the subject of ongoing SEC review or investigation.
          (b) The consolidated financial statements of the Company included in
the Company SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited quarterly statements, as indicated in the
notes thereto) applied on a consistent basis during the periods involved (except
as may be indicated in the notes thereto) and fairly present in all material
respects the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited quarterly statements, to normal year-end audit adjustments, none of
which has been or

19



--------------------------------------------------------------------------------



 



will be, individually or in the aggregate, material to the Company and its
Subsidiaries taken as a whole).
          (c) The Company has established and maintains internal control over
financial reporting and disclosure controls and procedures (as such terms are
defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company, including its consolidated Subsidiaries, required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s principal
executive officer and its principal financial officer to allow timely decisions
regarding required disclosure; and such disclosure controls and procedures are
effective to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in SEC
rules and forms. The Company’s principal executive officer and its principal
financial officer have disclosed, based on their most recent evaluation, to the
Company’s auditors and the audit committee of the Board of Directors of the
Company (x) all significant deficiencies in the design or operation of internal
controls which could adversely affect the Company’s ability to record, process,
summarize and report financial data and have identified for the Company’s
auditors any material weaknesses in internal controls and (y) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal controls. The principal executive
officer and the principal financial officer of the Company have made all
certifications required by the Sarbanes-Oxley Act, the Exchange Act and any
related rules and regulations promulgated by the SEC with respect to the Company
SEC Documents, and the statements contained in such certifications are complete
and correct.
          (d) The Company is in compliance in all material respects with the
provisions of Section 13(b) of the Exchange Act.
          (e) Neither the Company nor any of its Subsidiaries has any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise, whether known or unknown) whether or not required, if known, to be
reflected or reserved against on a consolidated balance sheet of the Company
prepared in accordance with GAAP or the notes thereto, except liabilities (i) as
and to the extent reflected or reserved against on the audited balance sheet of
the Company and its Subsidiaries as of August 31, 2006 (the “Balance Sheet
Date”) (including the notes thereto) included in the Company SEC Documents filed
by the Company and publicly available prior to the date of this Agreement (the
“Filed Company SEC Documents”) or (ii) incurred after the Balance Sheet Date in
the ordinary course of business consistent with past practice that, individually
or in the aggregate, have not had and could not reasonably be expected to have a
Company Material Adverse Effect.
          (f) Neither the Company nor any of its Subsidiaries is a party to, or
has any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract (including any Contract or arrangement
relating to

20



--------------------------------------------------------------------------------



 



any transaction or relationship between or among the Company and any of its
Subsidiaries, on the one hand, and any unconsolidated Affiliate, including any
structured finance, special purpose or limited purpose entity or Person, on the
other hand or any “off-balance sheet arrangements” (as defined in Item 303(a) of
Regulation S-K of the SEC)), where the result, purpose or effect of such
Contract is to avoid disclosure of any material transaction involving, or
material liabilities of, the Company or any of its Subsidiaries in the Company’s
or such Subsidiary’s published financial statements or any Company SEC
Documents.
     SECTION 3.6 Absence of Certain Changes or Events. Since the Balance Sheet
Date there have not been any events, changes, occurrences or state of facts
that, individually or in the aggregate, have had or could reasonably be expected
to have a Company Material Adverse Effect. Except as disclosed in the Filed
Company SEC Documents, since the Balance Sheet Date (a) the Company and its
Subsidiaries have carried on and operated their respective businesses in all
material respects in the ordinary course of business consistent with past
practice and (b) neither the Company nor any of its Subsidiaries has taken any
action described in Section 5.1 that if taken after the date hereof and prior to
the Effective Time without the prior written consent of Parent would violate
such provision. Without limiting the foregoing, except as disclosed in the Filed
Company SEC Documents, since the Balance Sheet Date there has not occurred any
damage, destruction or loss (whether or not covered by insurance) of any
material asset of the Company or any of its Subsidiaries which materially
affects the use thereof.
     SECTION 3.7 Legal Proceedings. Except as disclosed in the Filed Company SEC
Documents and Section 3.7 of the Company Disclosure Schedule, there is no
pending or, to the Knowledge of the Company, threatened, material legal,
administrative, arbitral or other proceeding, claim, suit or action against, or
governmental or regulatory investigation of, the Company or any of its
Subsidiaries, nor is there any injunction, order, judgment, ruling or decree
imposed (or, to the Knowledge of the Company, threatened to be imposed) upon the
Company, any of its Subsidiaries or the assets of the Company or any of its
Subsidiaries, by or before any Governmental Authority.
     SECTION 3.8 Compliance With Laws; Permits. The Company and its Subsidiaries
are (and since September 1, 2003 have been) in compliance in all material
respects with all laws, statutes, ordinances, codes, rules, regulations, decrees
and orders of Governmental Authorities (collectively, “Laws”) applicable to the
Company or any of its Subsidiaries, any of their properties or other assets or
any of their businesses or operations. The Company and its Subsidiaries hold all
material licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Authorities, or required by Governmental
Authorities to be obtained, in each case necessary for the lawful conduct of
their respective businesses (collectively, “Permits”). The Company and its
Subsidiaries are (and since September 1, 2003 have been) in compliance in all
material respects with the terms of all Permits. Since September 1, 2003,
neither the Company nor any of its Subsidiaries has received written notice to
the effect that a Governmental Authority (a) claimed or alleged that the Company
or any of its Subsidiaries was not in compliance with all Laws applicable to the
Company or any of its

21



--------------------------------------------------------------------------------



 



Subsidiaries, any of their properties or other assets or any of their businesses
or operations or (b) was considering the amendment, termination, revocation or
cancellation of any Permit. To the Company’s Knowledge, the consummation of the
Merger, in and of itself, will not cause the revocation or cancellation of any
Permit.
     SECTION 3.9 Information Supplied. Subject to the accuracy of the
representations and warranties of Parent and Purchaser set forth in Section 4.4,
neither the Schedule 14D-9 nor any information supplied (or to be supplied) in
writing by or on behalf of the Company specifically for inclusion or
incorporation by reference in the Offer Documents will, at the respective times
the Schedule 14D-9, the Offer Documents, or any amendments or supplements
thereto, are filed with the SEC or at the time they are first published, sent or
given to stockholders of the Company, or at the expiration of the Offer, as the
case may be, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements made therein, in light of the circumstances under which they are
made, not misleading. The Proxy Statement (if any) will not, on the date it is
first mailed to stockholders of the Company, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading and will not, at the
time of the Company Stockholders Meeting (if such a meeting is held), omit to
state any material fact necessary to correct any statement in any earlier
communication from the Company with respect to the solicitation of proxies for
the Company Stockholders Meeting which shall have become false or misleading in
any material respect. The Proxy Statement (if any) and the Schedule 14D-9 will
comply as to form in all material respects with the applicable requirements of
the Exchange Act. Notwithstanding the foregoing, the Company makes no
representation or warranty with respect to information supplied by or on behalf
of Parent or Purchaser for inclusion or incorporation by reference in any of the
foregoing documents.
     SECTION 3.10 Tax Matters.
          (a) Each of the Company and its Subsidiaries has timely filed, or has
caused to be timely filed on its behalf (taking into account any extension of
time within which to file), all material Tax Returns required to be filed by it,
and all such filed Tax Returns are correct and complete in all material
respects. All Taxes shown to be due on such filed Tax Returns, or otherwise
required to be paid by the Company or any of its Subsidiaries, have been timely
paid.
          (b) The most recent financial statements contained in the Filed
Company SEC Documents reflect an adequate reserve for all Taxes payable by the
Company and its Subsidiaries for all taxable periods (including any portion
thereof) through the date of such financial statements. No deficiency with
respect to Taxes has been proposed, asserted or assessed against the Company or
any of its Subsidiaries.
          (c) Neither the Company nor any of its Subsidiaries has constituted
either a “distributing corporation” or a “controlled corporation” (within the
meaning of

22



--------------------------------------------------------------------------------



 



Section 355(a)(1)(A) of the Code) in a distribution of stock qualifying for
tax-free treatment under Section 355 of the Code since the effective date of
Section 355(e) of the Code.
          (d) Except as set forth in Section 3.10(d) of the Company Disclosure
Schedule, no audit or other administrative or court proceeding relating to Taxes
is pending with or threatened by any Governmental Authority with respect to
Taxes of the Company or any of its Subsidiaries and no written notice thereof
has been received.
          (e) Except as set forth in Section 3.10(e) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries is a party to any
contract, agreement, plan or other arrangement that, individually or
collectively, could give rise to the payment of any amount which would not be
deductible by reason of Section 162(m) or Section 280G of the Code or would be
subject to withholding under Section 4999 of the Code.
          (f) The Company will make available to Parent within five Business
Days from the execution of this Agreement correct and complete copies of (i) all
income and franchise Tax Returns of the Company and its Subsidiaries for the
preceding three taxable years and (ii) any audit report issued within the last
three years (or otherwise with respect to any audit or proceeding in progress)
relating to income and franchise Taxes of the Company or any of its
Subsidiaries.
          (g) Neither the Company nor any of its Subsidiaries (A) has been a
member of an affiliated group filing a consolidated, combined or unitary Tax
Return (other than a group the common parent of which was the Company),
(B) engaged in any “reportable transaction” within the meaning of Treasury
Regulation § 1.6011-4(b), nor (C) waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency, nor has any request been made in writing for any such extension or
waiver. The Company and its Subsidiaries have timely withheld, collected,
deposited or paid all Taxes required to have been withheld, collected, deposited
or paid, as the case may be, in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other party.
          (h) For purposes of this Agreement: (x) “Taxes” shall mean (A) all
federal, state, local or foreign taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, property and estimated taxes, customs
duties, fees, assessments and charges of any kind whatsoever, (B) all interest,
penalties, fines, additions to tax or additional amounts imposed by any
Governmental Authority in connection with any item described in clause (A), and
(C) any liability in respect of any items described in clauses (A) and/or
(B) payable by reason of contract, assumption, transferee liability, operation
of Law, Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor
thereof of any analogous or similar provision under Law) or otherwise, and (y)
“Tax Returns” shall

23



--------------------------------------------------------------------------------



 



mean any return, report, claim for refund, estimate, information return or
statement or other similar document relating to or required to be filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     SECTION 3.11 Employee Benefits and Labor Matters.
          (a) Section 3.11(a) of the Company Disclosure Schedule sets forth a
correct and complete list of: (i) all “employee benefit plans” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), (ii) all other employee benefit plans, policies, agreements or
arrangements, and (iii) all payroll practices, including employment, consulting
or other compensation agreements, or bonus or other incentive compensation,
stock purchase, equity or equity-based compensation, deferred compensation,
change in control, severance, sick leave, vacation, loans, salary continuation,
health, life insurance and educational assistance plan, policies, agreements or
arrangements with respect to which the Company or any of its Subsidiaries has
any obligation or liability, contingent or otherwise, for current or former
employees, consultants or directors of the Company or any of its Subsidiaries
(collectively, the “Company Plans”). The negotiation, execution, delivery and
performance of the Employee Severance Agreements (as defined in Section 3.10(e)
of the Company Disclosure Schedule) have been duly approved by the compensation
committee of the board of directors of the Company in accordance with
Rule 14d-10 of the Exchange Act.
          (b) Correct and complete copies of the following documents with
respect to each of the Company Plans will be delivered to Parent by the Company
within five Business Days from the execution of this Agreement to the extent
applicable: (i) any plans and related trust documents, insurance contracts or
other funding arrangements, and all amendments thereto; (ii) the most recent
Forms 5500 and all schedules thereto, (iii) the most recent IRS determination
letter; (iv) the most recent summary plan descriptions; and (v) written
summaries of all non-written Company Plans.
          (c) The Company Plans have been maintained, in all material respects,
in accordance with their terms and with all applicable provisions of ERISA, the
Code and other Laws.
          (d) The Company Plans intended to qualify under Section 401 or other
tax-favored treatment under of Subchapter B of Chapter 1 of Subtitle A of the
Code are so qualified, and any trusts intended to be exempt from federal income
taxation under the Code are so exempt. To the Company’s Knowledge, nothing has
occurred with respect to the operation of the Company Plans that could cause the
loss of such qualification or exemption, or the imposition of any liability,
penalty or tax under ERISA or the Code.
          (e) Parent will not have any obligation to make any contribution or
other payment to any “multiemployer plan,” as defined in Section 3(37) of ERISA
(a “Multiemployer Plan”) which it would not have had but for the consummation of
the Transactions.

24



--------------------------------------------------------------------------------



 



          (f) None of the Company Plans has been subject to Title IV of ERISA or
is a Multiemployer Plan or is or has been subject to Sections 4063 or 4064 of
ERISA.
          (g) There are no pending actions, claims or lawsuits arising from or
relating to the Company Plans, (other than routine benefit claims), nor does the
Company have any Knowledge of facts that could form the basis for any such claim
or lawsuit.
          (h) All amendments and actions required to bring the Company Plans
into conformity in all material respects with all of the applicable provisions
of the Code, ERISA and other applicable Laws have been made or taken, except to
the extent that such amendments or actions are not required by law to be made or
taken until a date after the Closing Date.
          (i) Except as set forth in Section 3.11(i) of the Company Disclosure
Schedule, none of the Company Plans provide for post-employment life or health
coverage for any participant or any beneficiary of a participant, except as may
be required under Part 6 of the Subtitle B of Title I of ERISA and at the
expense of the participant or the participant’s beneficiary.
          (j) Except as set forth in Section 3.11(j) of the Company Disclosure
Schedule, neither the execution and delivery of this Agreement nor the
consummation of the Transactions will (i) result in any payment becoming due to
any employee, (ii) increase any benefits otherwise payable under any Company
Plan, (iii) result in the acceleration of the time of payment or vesting of any
such benefits under any such plan, or (iv) require any contributions or payments
to fund any obligations under any Company Plan.
          (k) Any individual who performs services for the Company or any of its
Subsidiaries (other than through a contract with an organization other than such
individual) and who is not treated as an employee of the Company or any of its
Subsidiaries for federal income tax purposes by the Company is not an employee
for such purposes.
          (l) None of the employees of the Company or its Subsidiaries is
represented in his or her capacity as an employee of the Company or any of its
Subsidiaries by any labor organization. Neither the Company nor any of its
Subsidiaries has recognized any labor organization, nor has any labor
organization been elected as the collective bargaining agent of any employees,
nor has the Company or any of its Subsidiaries entered into any collective
bargaining agreement or union contract recognizing any labor organization as the
bargaining agent of any employees. There is no union organization activity
involving any of the employees of the Company or any of its Subsidiaries pending
or, to the Knowledge of the Company, threatened, nor has there ever been union
representation involving any of the employees of the Company or any of its
Subsidiaries. There is no picketing pending or, to the Knowledge of the Company,
threatened, and there are no strikes, slowdowns, work stoppages, other job
actions, lockouts, arbitrations, grievances or other labor disputes involving
any of the employees

25



--------------------------------------------------------------------------------



 



of the Company or any of its Subsidiaries pending or, to the Knowledge of the
Company, threatened. There are no complaints, charges or claims against the
Company or any of its Subsidiaries pending or, to the Knowledge of the Company,
threatened that could be brought or filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment or failure to employ by the
Company or any of its Subsidiaries, of any individual. The Company and its
Subsidiaries are in compliance with all Laws relating to the employment of
labor, including all such Laws relating to wages, hours, the Worker Adjustment
and Retraining Notification Act and any similar state or local “mass layoff” or
“plant closing” law (“WARN”), collective bargaining, discrimination, civil
rights, safety and health, workers’ compensation and the collection and payment
of withholding and/or social security taxes and any similar tax, except for
immaterial non-compliance. There has been no “mass layoff” or “plant closing”
(as defined by WARN) with respect to the Company or any of its Subsidiaries
since January 1, 2005.
     SECTION 3.12 Environmental Matters.
          (a) Except for those matters that, individually or in the aggregate,
have not had and could not reasonably be expected to be material to the Company
and its Subsidiaries, taken as a whole, (A) each of the Company and its
Subsidiaries is, and has been, in compliance with all applicable Environmental
Laws, (B) there is no investigation, suit, claim, action or proceeding relating
to or arising under Environmental Laws that is pending or, to the Knowledge of
the Company, threatened against or affecting the Company or any of its
Subsidiaries or any real property currently or, to the Knowledge of the Company,
formerly owned, operated or leased by the Company or any of its Subsidiaries,
(C) neither the Company nor any of its Subsidiaries has received any notice of
or entered into or assumed by Contract or operation of Law or otherwise, any
obligation, liability, order, settlement, judgment, injunction or decree
relating to or arising under Environmental Laws, and (D) no facts, circumstances
or conditions exist with respect to the Company or any of its Subsidiaries or
any property currently (or, to the Knowledge of the Company, formerly) owned,
operated or leased by the Company or any of its Subsidiaries or any property to
or at which the Company or any of its Subsidiaries transported or arranged for
the disposal or treatment of Hazardous Materials that could reasonably be
expected to result in the Company and its Subsidiaries incurring Environmental
Liabilities.
          (b) For purposes of this Agreement:
               (i) “Environmental Laws” means all Laws relating in any way to
the environment, preservation or reclamation of natural resources, the presence,
management or Release of, or exposure to, Hazardous Materials, or to human
health and safety, including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Toxic

26



--------------------------------------------------------------------------------



 



Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), and the Occupational
Safety and Health Act (29 U.S.C. § 651 et seq.), each of their state and local
counterparts or equivalents. each of their foreign and international
equivalents, and any transfer of ownership notification or approval statute
(including the Industrial Site Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.),
as each has been amended and the regulations promulgated pursuant thereto.
               (ii) “Environmental Liabilities” means, with respect to any
Person, all liabilities, obligations, responsibilities, remedial actions,
losses, damages, punitive damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigation and feasibility
studies), fines, penalties, sanctions and interest incurred as a result of any
claim or demand by any other Person or in response to any violation of
Environmental Law, whether known or unknown, accrued or contingent, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, to the extent based upon, related to, or arising under or
pursuant to any Environmental Law, environmental permit, order or agreement with
any Governmental Authority or other Person, which relates to any environmental,
health or safety condition, violation of Environmental Law or a Release or
threatened Release of Hazardous Materials.
               (iii) “Hazardous Materials” means any material, substance of
waste that is regulated, classified, or otherwise characterized under or
pursuant to any Environmental Law as “hazardous”, “toxic”, a “pollutant”, a
“contaminant”, “radioactive” or words of similar meaning or effect, including
petroleum and its by-products, asbestos, polychlorinated biphenyls, radon, mold,
urea formaldehyde insulation, chlorofluorocarbons and all other ozone-depleting
substances.
               (iv) “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing of or migrating into or through the environment or any natural or
man-made structure.
     SECTION 3.13 Contracts.
          (a) Set forth in Section 3.13(a) of the Company Disclosure Schedule is
a list of the following contracts to which the Company or any of its
Subsidiaries is a party (other than contracts filed as exhibits to the Filed
Company SEC Documents and those with a value or which involve an obligation of
the Company in an amount less than $25,000): (A) Contract that purports to
limit, curtail or restrict the ability of the Company or any of its existing or
future Subsidiaries or Affiliates to compete in any geographic area or line of
business or restrict the Persons to whom the Company or any of its existing or
future Subsidiaries or Affiliates may sell products or deliver services ,
(B) partnership or joint venture agreement, (C) Contract for the acquisition,
sale or lease of material properties or assets (by merger, purchase or sale of
stock or assets or otherwise) entered into since September 1, 2003, (D) Contract
with any (x) Governmental Authority or (y) director or officer of the Company or
any of its Subsidiaries or any

27



--------------------------------------------------------------------------------



 



Affiliate of the Company, (E) loan or credit agreement, mortgage, indenture,
note or other Contract or instrument evidencing indebtedness for borrowed money
by the Company or any of its Subsidiaries or any Contract or instrument pursuant
to which indebtedness for borrowed money may be incurred or is guaranteed by the
Company or any of its Subsidiaries, (F) financial derivatives master agreement
or confirmation, or futures account opening agreements and/or brokerage
statements, evidencing financial hedging or similar trading activities,
(G) voting agreement or registration rights agreement, (H) mortgage, pledge,
security agreement, deed of trust or other Contract granting a Lien on any
material property or assets of the Company or any of its Subsidiaries,
(I) customer or supply Contract that involves total consideration in excess of
$10,000, (J) collective bargaining agreement, (K) “standstill” or similar
agreement, (L) Contract that restricts or otherwise limits the payment of
dividends or other distributions on equity securities, (M) to the extent
material to the business or financial condition of the Company and its
Subsidiaries, taken as a whole, (1) lease or rental Contract, (2) product design
or development Contract, (3) consulting Contract, (4) indemnification Contract,
(5) license or royalty Contract, (6) merchandising, sales representative or
distribution Contract or (7) Contract granting a right of first refusal or first
negotiation, (N) Contract for the sale of Hydrocarbons produced from or
attributable to the Oil and Gas Interests, except those sales contracts that can
be terminated by Seller and its assigns upon not more than 90 days without
penalty or detriment to the Company and its assigns, (O) Contract that creates
any area of mutual interest with respect to the acquisition by Parent or its
assigns of any Oil and Gas Interests, and (P) commitment or agreement to enter
into any of the foregoing (the Contracts and other documents required to be
listed on Section 3.13(a) of the Company Disclosure Schedule and those filed as
material contracts in exhibits to the Filed Company SEC Documents, together with
any and all other Contracts of such type entered into in accordance with
Section 5.2(a), each a “Material Contract”). The Company will make available to
Parent within five Business Days from the execution of this Agreement correct
and complete copies of each Material Contract in existence as of the date
hereof, together with any and all amendments and supplements thereto and
material “side letters” and similar documentation relating thereto.
          (b) Each of the Material Contracts is valid, binding and in full force
and effect and is enforceable in accordance with its terms by the Company and
its Subsidiaries party thereto, subject to the Bankruptcy and Equity Exception.
Except as separately identified in Section 3.13(b) of the Company Disclosure
Schedule, no approval, consent or waiver of any Person is needed in order that
any Material Contract continue in full force and effect following the
consummation of the Transactions. Neither the Company nor any of its
Subsidiaries is in default under any Material Contract or other Contract to
which the Company or any of its Subsidiaries is a party (collectively, the
“Company Contracts”), nor does any condition exist that, with notice or lapse of
time or both, would constitute a default thereunder by the Company and its
Subsidiaries party thereto, except for such defaults as, individually or in the
aggregate, have not had and could not reasonably be expected to be material to
the Company and its Subsidiaries taken as a whole. To the Knowledge of the
Company, no other party to any Company

28



--------------------------------------------------------------------------------



 



Contract is in default thereunder, nor does any condition exist that with notice
or lapse of time or both would constitute a default by any such other party
thereunder, except for such defaults as, individually or in the aggregate, have
not had and could not reasonably be expected to be material to the Company and
its Subsidiaries taken as a whole. Neither the Company nor any of its
Subsidiaries has received any notice of termination or cancellation under any
Material Contract, received any notice of breach or default in any material
respect under any Material Contract. The Company has fully complied with all of
its obligations under Section 7 of the Amexco Agreement.
     SECTION 3.14 Properties.
          (a) The Company owns no real property other than the Oil and Gas
Interests.
          (b) Section 3.14(b) of the Company Disclosure Schedule contains a
complete and correct list of all real property leases and any and all amendments
thereto relating to the leased real property to which the Company and its
Subsidiaries are a party or are bound other than Leases related to Oil and Gas
Interests (the “Real Property Leases”). Except as disclosed in Section 3.14(b)
of the Company Disclosure Schedule, (i) each of the Real Property Leases is in
full force and effect, and, to the Company’s Knowledge, is enforceable against
the landlord which is party thereto in accordance with its terms (subject to the
Bankruptcy and Equity Exception), (ii) there are no subleases under the Real
Property Leases and none of the Real Property Leases has been assigned, (iii) no
notices of default or notices of termination have been received by the Company
with respect to the Real Property Leases which have not been withdrawn or
cancelled and (iv) the Company and the Company’s Subsidiaries are not, and to
the Company’s Knowledge, no other party is, in default under any Real Property
Lease. There is no Company Knowledge of, nor has there been receipt of any
written notice of, a proceeding in eminent domain or other similar proceeding
affecting property listed on Section 3.14(b) of the Company Disclosure Schedule.
          (c) Section 3.14(c) of the Company Disclosure Schedule sets forth a
description of all Oil and Gas Interests owned by the Company and its
Subsidiaries in the Principal Properties, including the Net Revenue Interests
and Working Interests of the Company or such Subsidiary therein. Except as set
forth in Section 3.14(c) of the Company Disclosure Schedule, each of the Company
and its Subsidiaries, as applicable, has Defensible Title to all of its
respective Oil and Gas Interests in the Principal Properties.
          (d) All net profits interests, overriding royalties and other similar
interests held by third parties in the Oil and Gas Interests of the Company and
its Subsidiaries in the Principal Properties that have been created or
established by or through the Company or its Subsidiaries (inclusive of those
arising under that certain net profits agreement with the Venus Exploration
Trust) are (i) disclosed in the Filed Company SEC Documents or (ii) listed on
Section 3.14(d) of the Company Disclosure Schedule, and have been properly
accounted for.

29



--------------------------------------------------------------------------------



 



          (e) The Leases comprising the Oil and Gas Interests related to the
Principal Properties are in full force and effect, and to the Company’s
Knowledge, all proceeds from the sale of the Company’s and its Subsidiaries’
share of the Hydrocarbons being produced from such Oil and Gas Interests are
currently being paid in full to the Company or its Subsidiaries by the
purchasers thereof on a timely basis, and none of such proceeds are currently
being held in suspense by such purchaser or any other party, except as set forth
in Section 3.14(e) of the Company Disclosure Schedule. No person has any call
upon, option to purchase, or similar rights with respect to any portion of the
production from such Leases.
          (f) Except for obligations incurred in the normal and ordinary course
of operating the Company’s business, Section 3.14(f) of the Company Disclosure
Schedule sets forth the Company’s and its Subsidiaries’ obligations to drill
additional wells or conduct other material development operations.
          (g) Except as disclosed in the Filed Company SEC Documents, to the
Company’s Knowledge no wells located on the Oil and Gas Interests of the Company
and its Subsidiaries are shut-in or incapable of producing for which the Company
or any Company Subsidiary has or will have any liability to plug and abandon or
have been plugged and abandoned but have not been plugged in accordance with all
applicable requirements of each Governmental Authority having jurisdiction over
the Oil and Gas Interests.
          (h) To the Company’s Knowledge and other than as disclosed in
Section 3.14(h) of the Company Disclosure Schedule and the Nome Long #1 well as
disclosed in the Filed Company SEC Documents, there are no wellhead or pipeline
imbalances attributable to the Oil and Gas Interests of the Company and its
Subsidiaries.
          (i) To the Company’s Knowledge (i) all of the material Wells in which
the Company or any of its Subsidiaries has a material Oil and Gas Interest have
been drilled and completed within the boundaries of such property or within the
limits otherwise permitted by contract, pooling or unit agreement, and
applicable Law, and all drilling and completion of the material wells included
in each property and all development and operations on such property have been
conducted in compliance with all applicable Law, ordinances, rules, regulations
and Permits, and judgments, orders and decrees of any Governmental Authority and
(ii) no material well included on any property is subject to penalties on
allowables after the date hereof because of any overproduction or any other
violation of applicable Law, rules, regulations or Permits or judgments, orders
or decrees of any Governmental Authority which would prevent such well from
being entitled to its full legal and regular allowable from and after the date
hereof as prescribed by any Governmental Authority.
     SECTION 3.15 Reserve Reports; Hedging.
          (a) The reserve information of the Company and the Company
Subsidiaries contained in the Company’s Annual Report on Form 10-KSB for the
fiscal

30



--------------------------------------------------------------------------------



 



year ended August 31, 2006 is derived from a reserve report prepared by Ryder
Scott Company, L.P. (the “Reserve Report”). The factual, non-interpretive data
on which the Company’s estimates of proved oil and gas reserves attributable to
the Oil and Gas Interests of the Company and the Company’s Subsidiaries were
based in connection with the preparation by the Company of the proved oil and
gas reserve reports concerning the Oil and Gas Interests of the Company and the
Company’s Subsidiaries as of August 31, 2006 were (at the time included in, or
as modified or amended prior to the issuance of, the Reserve Report) accurate in
all material respects. The estimates of proved oil and gas reserves used by the
Company and the present value of any future net cash flows therefrom in the
Reserve Report are in accordance with the definitions contained in Rule 4-10(a)
of Regulation S-X promulgated by the SEC. Except for changes generally affecting
the oil and gas industry (including changes in commodity prices), there has been
no material change with respect to the matters addressed in the Reserve Report.
          (b) The Company has not entered into any Hydrocarbon and financial
Hedging positions attributable to the production of the Company and the
Company’s Subsidiaries. For purposes of this Agreement, a “Hedge” means a
derivative transaction within the coverage of SFAS No. 133, including any swap
transaction, option, warrant, forward purchase or sale transaction, futures
transaction, cap transaction, floor transaction or collar transaction relating
to one or more currencies, commodities, bonds, equity securities, loans,
interest rates, credit-related events or conditions or any indexes, or any other
similar transaction (including any option with respect to any of these
transactions) or combination of any of these transactions, including
collateralized mortgage obligations or other similar instruments or any debt or
equity instruments evidencing or embedding any such types of transactions, and
any related credit support, collateral or transportation arrangements related to
such transactions.
     SECTION 3.16 Insurance. Section 3.16 of the Company Disclosure Schedule
sets forth a correct and complete list of all insurance policies (including
information on the premiums payable in connection therewith and the scope and
amount of the coverage provided thereunder) maintained by the Company or any of
its Subsidiaries (the “Policies”). The Policies (i) have been issued by insurers
which, to the Knowledge of the Company, are reputable and financially sound,
(ii) provide coverage for the operations conducted by the Company and its
Subsidiaries of a scope and coverage consistent with customary practice in the
oil and gas industry and (iii) are in full force and effect. Neither the Company
nor any of its Subsidiaries is in material breach or default, and neither the
Company nor any of its Subsidiaries have taken any action or failed to take any
action which, with notice or the lapse of time, would constitute such a breach
or default, or permit termination or modification, of any of the Policies. No
notice of cancellation or termination has been received by the Company with
respect to any of the Policies. The consummation of the Transactions will not,
in and of itself, cause the revocation, cancellation or termination of any
Policy.
     SECTION 3.17 Opinion of Financial Advisor. The Board of Directors of the
Company has received the Fairness Opinion and the Company has delivered to
Parent a correct and complete copy of the Fairness Opinion.

31



--------------------------------------------------------------------------------



 



     SECTION 3.18 Brokers and Other Advisors. Except for C.K. Cooper & Company,
the fees and expenses of which will be paid by the Company, no broker,
investment banker, financial advisor or other Person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission, or
the reimbursement of expenses, in connection with the Transactions based upon
arrangements made by or on behalf of the Company or any of its Subsidiaries. The
Company has delivered to Parent a correct and complete copy of the Company’s
engagement letters with C.K. Cooper & Company, which letter describes all fees
payable to C.K. Cooper & Company in connection with the Transactions, all
agreements under which any such fees or any expenses are payable and all
indemnification and other agreements related to the engagement of C.K. Cooper &
Company (the “Engagement Letters”).
     SECTION 3.19 State Takeover Statutes. No “fair price”, “moratorium”,
“control share acquisition” or other similar antitakeover statute or regulation
enacted under state or federal laws in the United States (with the exception of
the Maryland Business Combination Act and the Maryland Control Share Acquisition
Act) applicable to the Company is applicable to the Offer, the Merger or the
other Transactions. The Board of Directors of the Company has taken all acts
necessary to exempt the Offer, the Merger, this Agreement and the Transactions
from the Maryland Business Combination Act and the Maryland Control Share
Acquisition Act (as defined in Section 3-605 and 3-710 of the MGCL,
respectively).
ARTICLE IV
Representations and Warranties of Parent and Purchaser
     Parent and Purchaser jointly and severally represent and warrant to the
Company:
     SECTION 4.1 Organization. Each of Parent and Purchaser is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is incorporated.
     SECTION 4.2 Authority; Noncontravention.
          (a) Each of Parent and Purchaser has all necessary corporate power and
authority to execute and deliver this Agreement, to perform their respective
obligations hereunder and to consummate the Transactions. The execution,
delivery and performance by Parent and Purchaser of this Agreement, and the
consummation by Parent and Purchaser of the Transactions, have been duly
authorized and approved by their respective Boards of Directors (and has been
adopted by Parent as the sole stockholder of Purchaser), and no other corporate
action on the part of Parent and Purchaser is necessary to authorize the
execution, delivery and performance by Parent and Purchaser of this Agreement
and the consummation by them of the Transactions. This Agreement has been duly
executed and delivered by Parent and Purchaser and, assuming due authorization,
execution and delivery hereof by the Company, constitutes a legal, valid and
binding obligation of each of Parent and Purchaser, enforceable against

32



--------------------------------------------------------------------------------



 




each of them in accordance with its terms, subject to the Bankruptcy and Equity
Exception.
          (b) Neither the execution and delivery of this Agreement by Parent and
Purchaser, nor the consummation by Parent or Purchaser of the Transactions, nor
compliance by Parent or Purchaser with any of the terms or provisions hereof,
will (i) conflict with or violate any provision of the articles of incorporation
or bylaws of Parent or Purchaser or (ii) assuming that the authorizations,
consents and approvals referred to in Section 4.3 are obtained and the filings
referred to in Section 4.3 are made, (x) violate any Law, judgment, writ or
injunction of any Governmental Authority applicable to Parent or any of its
Subsidiaries or any of their respective properties or assets, or (y) violate,
conflict with, result in the loss of any benefit under, constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, result in the termination of or a right of termination or
cancellation under, accelerate the performance required by, or result in the
creation of any Lien upon any of the respective properties or assets of, Parent
or Purchaser or any of their respective Subsidiaries under, any of the terms,
conditions or provisions of any Contract to which Parent, Purchaser or any of
their respective Subsidiaries is a party, or by which they or any of their
respective properties or assets may be bound or affected except, in the case of
clause (y), for such violations, conflicts, losses, defaults, terminations,
cancellations, accelerations or Liens as, individually or in the aggregate,
could not reasonably be expected to prevent or materially impair the ability of
Parent or Purchaser to consummate the Transactions (a “Parent Material Adverse
Effect”).
     SECTION 4.3 Governmental Approvals. Except for (i) the filing with the SEC
of the Offer Documents and, if necessary, a Proxy Statement in definitive form
relating to the Company Stockholders Meeting, and other filings required under,
and compliance with other applicable requirements of, the Exchange Act and the
rules of The AMEX, and (ii) the filing of the Articles of Merger with the
Department pursuant to the MGCL, no consents or approvals of, or filings,
declarations or registrations with, any Governmental Authority are necessary for
the execution and delivery of this Agreement by Parent and Purchaser or the
consummation by Parent and Purchaser of the Transactions, other than such other
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, could not, individually or in the aggregate, reasonably
be expected to have a Parent Material Adverse Effect.
     SECTION 4.4 Information Supplied. Subject to the accuracy of the
representations and warranties of the Company set forth in Section 3.9, none of
the Schedule TO, the Offer Documents or any information supplied (or to be
supplied) in writing by or on behalf of Parent or Purchaser specifically for
inclusion or incorporation by reference in the Schedule 14D-9 will, at the
respective times the Schedule TO, the Offer Documents, the Schedule 14D-9, or
any amendments or supplements thereto, are filed with the SEC or at the time
they are first published, sent or given to stockholders of the Company, or at
the expiration of the Offer, as the case may be, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the

33



--------------------------------------------------------------------------------



 



circumstances under which they are made, not misleading. The information
supplied by Parent for inclusion in the Proxy Statement (if any) will not, on
the date it is first mailed to stockholders of the Company, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading, and will
not, at the time of the Company Stockholders Meeting (if such a meeting is
held), omit to state any material fact necessary to correct any statement in any
earlier communication with respect to the solicitation of proxies for the
Company Stockholders Meeting which shall have become false or misleading in any
material respect. The Schedule TO and the Offer Documents will comply as to form
in all material respects with the applicable requirements of the Exchange Act.
Notwithstanding the foregoing, Parent and Purchaser make no representation or
warranty with respect to any information supplied by or on behalf of the Company
for inclusion or incorporation by reference in any of the foregoing documents.
     SECTION 4.5 Ownership and Operations of Purchaser. Parent owns beneficially
and of record all of the outstanding capital stock of Purchaser. Purchaser was
formed solely for the purpose of engaging in the Transactions, has engaged in no
other business activities and has conducted its operations only as contemplated
hereby.
     SECTION 4.6 Financing. Parent and Purchaser collectively have, and will
have at the dates that Purchaser becomes obligated to accept for payment and pay
for Shares pursuant to the Offer, during the Subsequent Offering Period and at
the Effective Time, sufficient cash resources available to pay for the Shares
that Purchaser becomes so obligated to accept for payment and pay for pursuant
to the Offer and to pay the aggregate Merger Consideration pursuant to the
Merger.
     SECTION 4.7 Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission from the Company in
connection with the Transactions based upon arrangements made by or on behalf of
Parent or any of its Subsidiaries.
ARTICLE V
Additional Covenants and Agreements
     SECTION 5.1 Conduct of Business. Except as expressly permitted by this
Agreement or as required by applicable Law, and unless Parent shall otherwise
agree in writing, during the period from the date of this Agreement until the
Control Date, the Company shall, and shall cause each of its Subsidiaries to,
(a) conduct its business in the ordinary course consistent with past practice,
(b) comply in all material respects with all applicable Laws and the
requirements of all Material Contracts, (c) use commercially reasonable efforts
to maintain and preserve intact its business organization and the goodwill of
those having business relationships with it and retain the services of its
present officers and key employees, in each case, to the end that its goodwill
and ongoing

34



--------------------------------------------------------------------------------



 



business shall be unimpaired at the Effective Time, (d) (i) instruct all
attorneys and legal counsel for the Company and its Subsidiaries to move to stay
or otherwise postpone the trial setting for Civil Action No. 1:05-CVB-530-ESH
pending in the United States District Court for the Eastern District of Texas,
Beaumont Division, including all discovery and other pre-trial proceedings and
(ii) except to the extent necessary to carry out the requirements of Section
5.01(d)(i) above, not to take any further action regarding, or to incur any
further costs or expenses related to, (1) any existing litigation or proceeding,
or (2) any litigation or proceeding arising after the date hereof without prior
consultation with Parent; provided that if Parent, Purchaser or any of their
Affiliates commences any litigation or proceeding after the date hereof against
the Company, then Section 5.1(d)(ii) shall not apply with respect to such new
litigation or proceeding; provided, further, that if Purchaser has not purchased
and acquired pursuant to the Offer that number of Shares necessary to satisfy
the Minimum Condition prior to July 31, 2007, then the provision of these
Sections 5.1(d)(i) and 5.1(d)(ii) shall expire and terminate, (e) submit to
Parent all third party proposals for drilling, reworking, deepening, plugging or
abandonment operations (collectively, “Third Party Proposals”) received by the
Company or its Subsidiaries which involves an expenditure by Company or any of
its Subsidiaries in excess of $10,000 and, unless Parent shall otherwise agree
in writing, shall not and shall not permit any of its Subsidiaries to consent to
participation or non-participation in any Third Party Proposals, and (f) keep in
full force and effect all material insurance policies maintained by the Company
and its Subsidiaries, other than changes to such policies made in the ordinary
course of business. Without limiting the generality of the foregoing, except as
expressly permitted by this Agreement or as required by applicable Law, during
the period from the date of this Agreement to the Control Date, unless Parent
shall otherwise agree in writing, the Company shall not, and shall not permit
any of its Subsidiaries to:
          (i) (A) issue, sell, grant, dispose of, pledge or otherwise encumber
any shares of its capital stock, voting securities or equity interests, or any
securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for any shares of its capital stock, voting
securities or equity interests, or any rights, warrants, options, calls,
commitments or any other agreements of any character to purchase or acquire any
shares of its capital stock, voting securities or equity interests or any
securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for, any shares of its capital stock, voting
securities or equity interests, provided that the Company may issue shares of
Company Common Stock upon (1) the exercise of options granted under the Company
Stock Plans and Warrants and (2) the conversion of Convertible Securities, in
each case, that are outstanding on the date of this Agreement and in accordance
with the terms thereof; (B) redeem, purchase or otherwise acquire any of its
outstanding shares of capital stock, voting securities or equity interests, or
any rights, warrants, options, calls, commitments or any other agreements of any
character to acquire any shares of its capital stock, voting securities

35



--------------------------------------------------------------------------------



 



or equity interests; (C) declare, set aside for payment or pay any dividend on,
or make any other distribution in respect of, any shares of its capital stock or
otherwise make any payments to its stockholders in their capacity as such (other
than dividends by a direct or indirect wholly owned Subsidiary of the Company to
its parent); (D) split, combine, subdivide or reclassify any shares of its
capital stock; or (E) amend (including by reducing an exercise price or
extending a term) or waive any of its rights under any provision of the Company
Stock Plans or any agreement evidencing any outstanding stock option or other
right to acquire capital stock of the Company or any restricted stock purchase
agreement or any similar or related contract;
          (ii) incur or assume any indebtedness for borrowed money (including
any draws on existing credit facilities) or guarantee any indebtedness (or enter
into a “keep well” or similar agreement) or issue or sell any debt securities or
options, warrants, calls or other rights to acquire any debt securities of the
Company or any of its Subsidiaries;
          (iii) sell, transfer, lease, mortgage, encumber or otherwise dispose
of or subject to any Lien (including pursuant to a sale-leaseback transaction or
an asset securitization transaction) any of its properties or assets (including
securities of Subsidiaries) to any Person, except (A) sales of Hydrocarbons in
the ordinary course of business consistent with past practice or (B) pursuant to
Contracts in force at the date of this Agreement and listed on Section 5.1(iii)
of the Company Disclosure Schedule, correct and complete copies of which will be
made available to Parent within five Business Days from the execution of this
Agreement;
          (iv) make any material expenditure, except for any capital expenditure
already agreed or committed to by the Company as of the date of this Agreement
under any existing authority for expenditure, operating agreement or similar
contract (capital expenditures include, without limitation, drilling, workover,
completion and equipment costs directly associated with Wells, but specifically
excludes any legal fees, consulting fees or fees for personal services of any
nature);
          (v) directly or indirectly acquire (A) by merging or consolidating
with, or by purchasing all of or a substantial equity interest in, or by any
other manner, any Person or division, business or equity interest of any Person
or, (B) except in the ordinary course of business consistent with past practice,
any assets;
          (vi) make any investment (by contribution to capital, property
transfers, purchase of securities or otherwise) in, or loan or advance (other
than travel and similar advances to its employees in the ordinary course of
business consistent with past practice) to, any Person other than a direct or

36



--------------------------------------------------------------------------------



 



indirect wholly owned Subsidiary of the Company in the ordinary course of
business;
          (vii) (A) enter into, terminate or amend any Material Contract, or,
other than in the ordinary course of business consistent with past practice, any
other Contract that is material to the Company and its Subsidiaries taken as a
whole, (B) enter into or extend the term or scope of any Contract that purports
to restrict the Company, or any existing or future Subsidiary or Affiliate of
the Company, from engaging in any line of business or in any geographic area,
(C) amend or modify the Engagement Letters, (D) enter into any Contract that
would be breached by, or require the consent of any third party in order to
continue in full force following, consummation of the Transactions, or
(E) release any Person from, or modify or waive any provision of, any
confidentiality, standstill or similar agreement;
          (viii) increase in any manner the compensation of any of its
directors, officers or employees or enter into, establish, amend or terminate
any employment, consulting, retention, change in control, collective bargaining,
bonus or other incentive compensation, profit sharing, health or other welfare,
stock option or other equity (or equity-based), pension, retirement, vacation,
severance, deferred compensation or other compensation or benefit plan, policy,
agreement, trust, fund or arrangement with, for or in respect of, any
stockholder, director, officer, other employee, consultant or Affiliate, other
than immaterial amendments that do not increase benefits or costs under such
plan, as required under this Agreement, pursuant to applicable Law or pursuant
to the terms of the agreements set forth on Section 5.1(viii) of the Company
Disclosure Schedule (correct and complete copies of which will be made available
to Parent within five Business Days from the date of this Agreement);
          (ix) make, change or rescind any material election concerning Taxes or
Tax Returns, file any amended Tax Return, enter into any closing agreement with
respect to Taxes, settle or compromise any material Tax claim or assessment or
surrender any right to claim a refund of Taxes or obtain any Tax ruling;
          (x) make any changes in financial or tax accounting methods,
principles or practices (or change an annual accounting period), except insofar
as may be required by a change in GAAP or applicable Law;
          (xi) amend the Company Charter Documents or the Subsidiary Documents;
          (xii) adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger,

37



--------------------------------------------------------------------------------



 



          consolidation or other reorganization (other than transactions
exclusively between wholly owned Subsidiaries of the Company);
          (xiii) pay, discharge, settle or satisfy any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge, settlement or satisfaction in
accordance with their terms of liabilities, claims or obligations reflected or
reserved against in the most recent consolidated financial statements (or the
notes thereto) of the Company included in the Filed Company SEC Documents or
incurred since the date of such financial statements in the ordinary course of
business consistent with past practice;
          (xiv) enter into any Hedging transactions;
          (xv) non-consent or agree to non-consent with respect to any Oil and
Gas Interest;
          (xvi) become bound or obligated to participate in any drilling
operation, or consent to participate in any drilling operation, with respect to
any direct and indirect interests in and rights with respect to Oil and Gas
Interests that requires a capital expenditure in each case in excess of $10,000
net to the Company’s or its Subsidiaries’ interest unless (i) the operation is
currently an existing obligation of the Company or its Subsidiaries or (ii) is a
workover or similar operation necessary to extend, preserve or maintain an Oil
and Gas Interest;
          (xvii) settle or compromise any litigation or proceeding material to
the Company and its Subsidiaries taken as a whole (this covenant being in
addition to the Company’s agreement set forth in Section 5.8 hereof); or
          (xviii) agree, in writing or otherwise, to take any of the foregoing
actions, or take any action or agree, in writing or otherwise, to take any
action which would (A) cause any of the representations or warranties of the
Company set forth in this Agreement (1) that are qualified as to materiality or
Material Adverse Effect to be untrue or (2) that are not so qualified to be
untrue in any material respect, or (B) in any material respect impede or delay
the ability of the parties to satisfy any of the conditions to the Offer or the
Merger set forth in this Agreement (including Annex A hereto).
     SECTION 5.2 No Solicitation by the Company; Etc.
          (a) Subject to the terms of this Section 5.2(a), the Company shall,
and shall cause its Subsidiaries and the Company’s and its Subsidiaries’
respective directors, officers, employees, investment bankers, financial
advisors, attorneys, accountants, agents and other representatives
(collectively, “Representatives”)to, immediately cease

38



--------------------------------------------------------------------------------



 




and cause to be terminated any discussions or negotiations with any Person
conducted heretofore with respect to a Takeover Proposal, and use best efforts
to obtain the return from all such Persons or cause the destruction of all
copies of confidential information previously provided to such parties by the
Company, its Subsidiaries or Representatives. The Company shall not, and shall
cause its Subsidiaries and Representatives not to, directly or indirectly
(i) solicit, initiate, or knowingly take any action to facilitate or encourage
(including by way of furnishing information) any inquiries or proposals that
constitute, or may reasonably be expected to lead to, any Takeover Proposal,
(ii) participate in any discussions or negotiations with any third party
regarding any Takeover Proposal or (iii) enter into any agreement related to any
Takeover Proposal; provided, however, that if after the date hereof the Board of
Directors of the Company receives an unsolicited, bona fide written Takeover
Proposal made after the date hereof in circumstances not involving a breach of
this Agreement or any standstill agreement, and the Board of Directors of the
Company reasonably believes in good faith that such Takeover Proposal will lead
to a Superior Proposal and with respect to which such Board determines in good
faith, after considering applicable provisions of state law and after consulting
with and receiving the advice of outside counsel, that the taking of such action
is necessary in order for such Board of Directors to comply with its duties as
directors under Section 2-405.1 of the MGCL, then the Company may at any time
prior to the Purchase Date (but in no event after the Purchase Date) and after
providing Parent not less than 24 hours written notice of its intention to take
such actions, directly or indirectly through advisors, agents or other
intermediaries (A) furnish information with respect to the Company and its
Subsidiaries to the Person making such Takeover Proposal, but only after such
Person enters into a customary confidentiality agreement with the Company,
provided that (1) such confidentiality agreement may not include any provision
calling for an exclusive right to negotiate with the Company and (2) the Company
advises Parent of all such non-public information delivered to such Person
concurrently with its delivery to such Person and concurrently with its delivery
to such Person the Company delivers to Parent all such information not
previously provided to Parent, and (B) participate in discussions and
negotiations with such Person regarding such Takeover Proposal. Without limiting
the foregoing, it is understood that any violation of the foregoing restrictions
by the Company’s Subsidiaries or Representatives shall be deemed to be a breach
of this Section 5.2 by the Company. The Company shall provide Parent with a
correct and complete copy of any confidentiality agreement entered into pursuant
to this paragraph within 24 hours of the execution thereof.
          (b) In addition to the other obligations of the Company set forth in
this Section 5.2, the Company shall promptly advise Parent, orally and in
writing, and in no event later than 24 hours after receipt, if any proposal,
offer, inquiry or other contact is received by, any information is requested
from, or any discussions or negotiations are sought to be initiated or continued
with, the Company in respect of any Takeover Proposal, and shall, in any such
notice to Parent, indicate the identity of the Person making such proposal,
offer, inquiry or other contact and the terms and conditions of any proposals or
offers or the nature of any inquiries or contacts, and thereafter shall promptly
keep Parent fully informed of all material developments affecting the status and

39



--------------------------------------------------------------------------------



 



terms of any such proposals, offers, inquiries or requests and of the status of
any such discussions or negotiations.
          (c) Except as expressly permitted by this Section 5.2(c), neither the
Board of Directors of the Company nor any committee thereof shall (i)(A)
withdraw or modify, or propose publicly to withdraw or modify, in a manner
adverse to Parent, the recommendation by such Board of Directors that
stockholders of the Company accept the Offer, tender their Shares to Purchaser
pursuant thereto and adopt this Agreement (the “Company Recommendation”) or the
approval or declaration of advisability by such Board of Directors of this
Agreement and the Transactions (including the Offer and the Merger) or
(B) approve or recommend, or propose publicly to approve or recommend, any
Takeover Proposal (any action described in this clause (i) being referred to as
a “Company Adverse Recommendation Change”), (ii) approve or recommend, or
propose publicly to approve or recommend, or cause or authorize the Company or
any of its Subsidiaries to enter into, any letter of intent, agreement in
principle, memorandum of understanding, merger, acquisition, purchase or joint
venture agreement or other agreement related to any Takeover Proposal (other
than a confidentiality agreement in accordance with Section 5.2(a)) (each, a
“Company Acquisition Agreement”) or (iii) except as contemplated by this
Agreement, amend or waive the Rights Agreement, redeem the Rights or take any
action which would allow any Person other than Parent or Purchaser to acquire
beneficial ownership of 15% (or, if applicable, the Grandfathered Percentage, as
such term is defined in the Rights Agreement) or more of the shares of Company
Common Stock without causing a “Distribution Date,” or the “Shares Acquisition
Date” (each as defined in the Rights Agreement) to occur. Notwithstanding the
foregoing, (x) the Board of Directors of the Company may withdraw or modify the
Company Recommendation, recommend a Takeover Proposal, or redeem the Rights,
amend or waive the Rights Agreement, if such Board determines in good faith,
after reviewing applicable provisions of state law and after consulting with
outside counsel, that the failure to make such withdrawal, modification,
recommendation or redemption would constitute a breach by the Board of Directors
of the Company of its fiduciary duties to the Company’s stockholders under
Maryland law, and (y) if the Board of Directors of the Company receives after
the date hereof an unsolicited, bona fide written Takeover Proposal that was
made in circumstances not involving a breach of this Agreement and that such
Board determines in good faith constitutes a Superior Proposal, the Board of
Directors of the Company may, in response to such Superior Proposal and within
48 hours after the expiration of the three business day period described below
(but in no event later than the Purchase Date), enter into a Company Acquisition
Agreement with respect to such Superior Proposal if the Company shall have
concurrently with entering into such Company Acquisition Agreement terminated
this Agreement pursuant to Section 7.1(c)(i) and prior thereto paid the
Termination Fee required pursuant to Section 7.3, but only after the third
business day following Parent’s receipt of written notice from the Company
advising Parent that the Board of Directors of the Company is prepared to enter
into a Company Acquisition Agreement with respect to such Superior Proposal
(which notice shall include the most current versions of such agreement and
proposal) and terminate this Agreement, and only if, during such three business
day

40



--------------------------------------------------------------------------------



 



period, the Company and its representatives shall have negotiated in good faith
with Parent and Parent’s representatives to make such adjustments in the terms
of this Agreement as would enable Parent to proceed with the transactions
contemplated by this Agreement on such adjusted terms and, at the end of such
three business day period, after taking into account any such adjusted terms as
may have been proposed by Parent since its receipt of such written notice, the
Board of Directors of the Company has again in good faith made the determination
referred to above in this clause (y).
          (d) For purposes of this Agreement:
          “Takeover Proposal” means any inquiry, proposal or offer from any
Person or “group” (as defined in Section 13(d) of the Exchange Act), other than
Parent and its Subsidiaries, relating to any (A) direct or indirect acquisition
(whether in a single transaction or a series of related transactions) of assets
of the Company and its Subsidiaries (including securities of Subsidiaries) equal
to 15% or more of the Company’s consolidated assets or to which 15% or more of
the Company’s revenues or earnings on a consolidated basis are attributable,
(B) direct or indirect acquisition (whether in a single transaction or a series
of related transactions) of 15% or more of any class of equity securities of the
Company, (C) tender offer or exchange offer that if consummated would result in
any Person or “group” (as defined in Section 13(d) of the Exchange Act)
beneficially owning 15% or more of any class of equity securities of the Company
or (D) merger, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving the
Company or any of its Subsidiaries; in each case, other than the Transactions.
          “Superior Proposal” means a bona fide written offer, obtained after
the date hereof and not in breach of this Agreement or any standstill agreement,
to acquire, directly or indirectly, for consideration consisting of cash and/or
securities, all of the equity securities of the Company or all or substantially
all of the assets of the Company and its Subsidiaries on a consolidated basis,
made by a third party, which is not subject to a financing contingency and which
is otherwise on terms and conditions which the Board of Directors of the Company
determines in its good faith and reasonable judgment (after consultation with
outside counsel and its financial advisor) to be more favorable to the Company’s
stockholders from a financial point of view than the Offer, the Merger and the
other Transactions, taking into account at the time of determination any changes
to the terms of this Agreement that as of that time had been proposed by Parent
in writing and the ability of the Person making such proposal to consummate the
transactions contemplated by such proposal (based upon, among other things, the
availability of financing and the expectation of obtaining required approvals).
          (e) Nothing in this Section 5.2 shall prohibit the Board of Directors
of the Company from taking and disclosing to the Company’s stockholders a
position contemplated by Rule 14e-2, Rule 14d-9 and Schedule 14D-9 if such Board
determines in good faith, after consultation with outside counsel, that failure
to so disclose such position would constitute a violation of applicable Law;
provided, however, that in no

41



--------------------------------------------------------------------------------



 



event shall the Company or its Board of Directors or any committee thereof take,
or agree or resolve to take, any action prohibited by Section 5.2(c).
     SECTION 5.3 Reasonable Best Efforts.
          (a) Subject to the terms and conditions of this Agreement (including
Section 5.3(d)), each of the parties hereto shall cooperate with the other
parties and use (and shall cause their respective Subsidiaries to use) their
respective reasonable best efforts to promptly (i) take, or cause to be taken,
all actions, and do, or cause to be done, all things, necessary, proper or
advisable to cause the conditions to Closing to be satisfied as promptly as
practicable and to consummate and make effective, in the most expeditious manner
practicable, the Transactions, including preparing and filing promptly and fully
all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents (including any required or recommended filings under applicable Laws),
and (ii) obtain all approvals, consents, registrations, permits, authorizations
and other confirmations from any Governmental Authority or third party
necessary, proper or advisable to consummate the Transactions.
          (b) In furtherance and not in limitation of the foregoing, the Company
shall use its reasonable best efforts to (x) take all action necessary to ensure
that no state takeover statute or similar Law is or becomes applicable to any of
the Transactions and (y) if any state takeover statute or similar Law becomes
applicable to any of the Transactions, take all action necessary to ensure that
the Transactions may be consummated as promptly as practicable on the terms
contemplated by this Agreement and otherwise minimize the effect of such Law on
the Transactions.
          (c) Each of the parties hereto shall use its reasonable best efforts
to (i) cooperate in all respects with each other in connection with any filing
or submission with a Governmental Authority in connection with the Transactions
and in connection with any investigation or other inquiry by or before a
Governmental Authority relating to the Transactions, including any proceeding
initiated by a private party, and (ii) keep the other party informed in all
material respects and on a reasonably timely basis of any material communication
received by such party from, or given by such party to, any Governmental
Authority and of any material communication received or given in connection with
any proceeding by a private party, in each case regarding any of the
Transactions.
     SECTION 5.4 Public Announcements. The initial press release with respect to
the execution of this Agreement shall be a joint press release to be reasonably
agreed upon by Parent and the Company. Thereafter, neither the Company nor
Parent shall issue or cause the publication of any press release or other public
announcement (to the extent not previously issued or made in accordance with
this Agreement) with respect to the Offer, the Merger, this Agreement or the
other Transactions without the prior consent of the other party (which consent
shall not be unreasonably withheld or delayed), except as may be required by Law
or by any applicable listing agreement with a national securities

42



--------------------------------------------------------------------------------



 




exchange as determined in the good faith judgment of the party proposing to make
such release.
     SECTION 5.5 Access to Information. Subject to applicable Laws relating to
the exchange of information, the Company shall, and shall cause each of its
Subsidiaries to, afford to Parent and Parent’s representatives reasonable access
during normal business hours to all of the Company’s and its Subsidiaries’
offices, facilities, properties, commitments, books, Contracts, records and
correspondence (in each case, whether in physical or electronic form), officers,
employees, accountants, counsel, financial advisors and other Representatives
for reasonable purposes relating to this Agreement, the Transactions
contemplated hereby (including, without limitation, monitoring the Company’s
compliance with Section 5.1 of this Agreement) and the Company shall furnish
promptly to Parent (i) a copy of each report, schedule and other document filed
or submitted by it pursuant to the requirements of Federal or state securities
Laws and a copy of any communication (including “comment letters”) received by
the Company from the SEC concerning compliance with securities Laws and (ii) all
other information concerning its and its Subsidiaries’ business, properties and
personnel as Parent may reasonably request. No investigation, or information
received, pursuant to this Section 5.5 will modify any of the representations
and warranties of the Company.
     SECTION 5.6 Notification of Certain Matters. The Company shall give prompt
notice to Parent, and Parent shall give prompt notice to the Company, of (i) any
notice or other communication received by such party from any Governmental
Authority in connection with the Transactions or from any Person alleging that
the consent of such Person is or may be required in connection with the
Transactions, if the subject matter of such communication or the failure of such
party to obtain such consent could be material to the Company, the Surviving
Corporation or Parent, (ii) any actions, suits, claims, investigations or
proceedings commenced or, to such party’s Knowledge, threatened against,
relating to or involving or otherwise affecting such party or any of its
Subsidiaries which relate to the Transactions, (iii) the discovery of any fact
or circumstance that, or the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which, would cause any representation or
warranty made by such party contained in this Agreement (A) that is qualified as
to materiality or Material Adverse Effect to be untrue and (B) that is not so
qualified to be untrue in any material respect, and (iv) any material failure of
such party to comply with or satisfy any covenant or agreement to be complied
with or satisfied by it hereunder; provided, however, that the delivery of any
notice pursuant to this Section 5.6 shall not (x) cure any breach of, or
non-compliance with, any other provision of this Agreement or (y) limit the
remedies available to the party receiving such notice.
     SECTION 5.7 Indemnification and Insurance.
          (a) From and after the Control Date, Parent shall, or shall cause the
Surviving Corporation to (i) indemnify the individuals who at or prior to the
Effective Time were directors or officers of the Company (collectively, the
“Indemnitees”) with respect to all acts or omissions by them in their capacities
as such at any time prior to the

43



--------------------------------------------------------------------------------



 



Effective Time, to the fullest extent (A) required by the Company Charter
Documents as in effect on the date of this Agreement and (B) permitted under
applicable Law (including, without limitation, the advancement of reasonable
attorney’s fees and disbursements, which shall be paid, reimbursed or advanced
by Parent or the Surviving Corporation prior to the final disposition thereof
without the requirement of any bond or other security).
          (b) Parent shall use its reasonable best efforts to cause the
Indemnitees to be covered for a period of six years from the Effective Time by
such directors’ and officers’ liability insurance policy currently maintained by
the Company (a correct and complete copy of which has been delivered to Parent
by the Company) (provided that Parent may substitute therefor policies of at
least the same coverage and amounts containing terms and conditions that are not
less advantageous in any material respect than such policy) with respect to acts
or omissions occurring prior to the Effective Time that were committed by the
Indemnitees in their capacity as such; provided, that in no event shall Parent
be required to expend per year of coverage more than 150% of the amount
currently expended by the Company per year of coverage as of the date of this
Agreement (the “Maximum Amount”) to maintain or procure insurance coverage
pursuant hereto. Alternatively, Parent may purchase “tail” insurance coverage
covering for a period of six years from the Effective Time, at a cost no greater
than the Maximum Amount, that provides coverage identical in all material
respects to the coverage described above. If notwithstanding the use of
reasonable best efforts to do so, Parent is unable to maintain or obtain the
insurance called for by this paragraph, Parent shall obtain as much comparable
insurance as available for the Maximum Amount. The Indemnitees may be required
to make reasonable application and provide reasonable and customary
representations and warranties to applicable insurance carriers for the purpose
of obtaining such insurance.
          (c) If Parent, the Surviving Corporation or any of its successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing corporation or entity of such consolidation or merger, or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, to the extent necessary, proper
provision shall be made so that the successors and assigns of Parent or the
Surviving Corporation, as the case may be, shall assume the obligations set
forth in this Section 5.7.
          (d) The rights of each Indemnitee under this Section 5.7 shall be in
addition to any rights such Person may have under the Company Charter Documents
or any of its Subsidiaries, under Maryland law or any other applicable laws or
under any agreement of any Indemnitee with the Company or any of its
Subsidiaries.
          (e) The Indemnitees to whom this Section 5.7 applies shall be third
party beneficiaries of this Section 5.7. The provisions of this Section 5.7 are
intended to be for the benefit of each Indemnitee and his or her heirs.

44



--------------------------------------------------------------------------------



 



     SECTION 5.8 Securityholder Litigation. The Company shall give Parent the
opportunity to participate in the defense or settlement of any securityholder
litigation against the Company and/or its directors relating to the
Transactions, and no such settlement shall be agreed to without Parent’s prior
consent, which shall not be unreasonably withheld or delayed.
     SECTION 5.9 Fees and Expenses. Except as provided in Section 7.3, all fees
and expenses incurred in connection with this Agreement and the Transactions
shall be paid by the party incurring such fees or expenses, whether or not the
Transactions are consummated. Other than any Taxes imposed upon a holder of
Shares or PYR Energy Options (which Taxes shall be borne by such holder as
provided herein), Parent shall pay all Taxes incident to preparing for, entering
into and carrying out this Agreement and the consummation of the Transactions
(including (i) transfer, stamp and documentary Taxes or fees and (ii) sales,
use, gains, real property transfer and other or similar Taxes or fees).
ARTICLE VI
Conditions to the Merger
     SECTION 6.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party hereto to effect the Merger shall be
subject to the satisfaction (or waiver, if permissible under applicable Law) on
or prior to the Closing Date of the following conditions:
          (a) The Merger shall have been duly approved by the requisite vote of
the holders of Company Common Stock, if, and to the extent required by,
applicable Law and the articles of incorporation of the Company;
          (b) No Law, injunction, judgment or ruling enacted, promulgated,
issued, entered, amended or enforced by any Governmental Authority shall be in
effect enjoining, restraining, preventing or prohibiting consummation of the
Merger or making the consummation of the Merger illegal; and
          (c) Purchaser shall have purchased Shares pursuant to the Offer
(provided that this shall not be a condition to Parent’s and Purchaser’s
obligations if Purchaser shall have failed to purchase Shares pursuant to the
Offer in violation of this Agreement).
ARTICLE VII
Termination
     SECTION 7.1 Termination. This Agreement may be terminated and the
Transactions abandoned at any time prior to the Effective Time, whether before
or after receipt of the Company Stockholder Approval:

45



--------------------------------------------------------------------------------



 



          (a) by the mutual written consent of the Company and Parent duly
authorized by the Board of Directors of the Company (including, from and after
the Purchase Date, the Independent Director Approval contemplated by
Section 1.3) and the Board of Directors of Parent; or
          (b) by either of the Company or Parent:
               (i) if any Governmental Authority shall have enacted,
promulgated, issued, entered, amended or enforced (A) a Law prohibiting the
Offer or the Merger or making the Offer or the Merger illegal, or (B) an
injunction, judgment, order, decree or ruling, or taken any other action, in
each case, enjoining, restraining, preventing or prohibiting the Offer or the
Merger and such injunction, judgment, order, decree or ruling or other action
shall have become final and non-appealable; provided, that the right to
terminate this Agreement under this Section 7.1(b)(i) shall not be available to
a party if the issuance of such final, non-appealable injunction, judgment,
order, decree or ruling was primarily due to the failure of such party to
perform any of its obligations under this Agreement;
               (ii) if the Offer shall have expired pursuant to its terms (and
not have been extended in accordance with Section 1.1 hereof) without any Shares
being purchased therein, provided, that the right to terminate this Agreement
under this Section 7.1(b)(ii) shall not be available to any party whose failure
to perform any of its obligations under this Agreement resulted in the failure
of Purchaser to purchase Shares in the Offer; or
               (iii) if no Shares shall have been purchased pursuant to the
Offer on or before the Walk-Away Date; provided, that the right to terminate
this Agreement under this Section 7.1(b)(iii) shall not be available to any
party whose failure to perform any of its obligations under this Agreement
resulted in the failure of the Offer to be so consummated by the Walk-Away Date;
or
          (c) by the Company:
               (i) if concurrently it enters into a definitive Company
Acquisition Agreement providing for a Superior Proposal in accordance with
Section 5.2, provided that (x) prior thereto or simultaneously therewith the
Company shall have paid or caused to be paid the Termination Fee to Parent in
accordance with Section 7.3 (and such termination of this Agreement by the
Company shall not take effect unless and until the Termination Fee shall have
been paid to Parent) and (y) the Company shall also have complied with all the
other requirements of Section 5.2; provided further, however, that the Company
may only exercise this termination right prior to the Purchase Date; or
               (ii) if (A) the representations and warranties of Parent or
Purchaser set forth in this Agreement that are qualified as to “materiality” or
“Material Adverse Effect” shall not be true and correct, or the representations
and warranties of Parent or Purchaser set forth in this Agreement that are not
so qualified shall not be true

46



--------------------------------------------------------------------------------



 



and correct in all material respects, in each case, on and as of the date of
this Agreement and on and as of the date of such determination as if made on
such date (other than those representations and warranties that address matters
only as of a particular date which are true and correct as of such date), or
(B) Parent or Purchaser shall have breached or failed in any material respect to
perform or comply with any obligation, agreement or covenant required by this
Agreement to be performed or complied with by them, which inaccuracy, breach or
failure (in each case under clauses (A) and (B)) cannot be cured or has not been
cured by the earlier of (I) the next scheduled expiration date of the Offer
pursuant to Section 1.1 and (II) ten business days after Parent receives notice
of such inaccuracy, breach or failure; provided, however, that the Company may
only exercise this termination right prior to the Purchase Date; or
          (d) by Parent:
               (i) if a Company Adverse Recommendation Change shall have
occurred;
               (ii) if (A) after the date of this Agreement there shall have
occurred any events or changes that, individually or in the aggregate, have had
or could reasonably be expected to have a Company Material Adverse Effect or
(B)(x) the representations and warranties of the Company set forth in this
Agreement that are qualified as to “materiality” or “Material Adverse Effect”
shall not be true and correct, or the representations and warranties of the
Company set forth in this Agreement that are not so qualified shall not be true
and correct in all material respects, in each case, on and as of the date of
this Agreement and on and as of the date of such determination as if made on
such date (other than those representations and warranties that address matters
only as of a particular date which are true and correct as of such date), or
(y) the Company shall have breached or failed in any material respect to perform
or comply with any obligation, agreement or covenant required by this Agreement
to be performed or complied with by it, which inaccuracy, breach or failure (in
each case under clauses (x) and (y)) cannot be cured or has not been cured by
the earlier of (I) the next scheduled expiration date of the Offer pursuant to
Section 1.1 and (II) ten business days after the Company receives notice of such
inaccuracy, breach or failure; provided, however, that Parent may only exercise
this termination right prior to the Purchase Date; or
               (iii) if any of the events described in paragraph (d) of Annex A
shall have occurred; provided, however, that Parent may only exercise this
termination right prior to the Purchase Date.
     SECTION 7.2 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.1, written notice thereof shall be given to
the other party or parties, specifying the provision hereof pursuant to which
such termination is made, and this Agreement shall forthwith become null and
void (other than Sections 5.7, 5.9, 7.2, 7.3, 8.7, 8.8 and the first sentence of
Section 3.18, all of which shall survive termination of this Agreement), and
there shall be no liability on the part of Parent or the Company or their
respective directors, officers and Affiliates, except (i) the Company

47



--------------------------------------------------------------------------------



 



may have liability as provided in Section 7.3, and (ii) nothing shall relieve
any party from liability for fraud or any willful breach of this Agreement.
     SECTION 7.3 Termination Fee.
          (a) In the event that:
               (i) (A) a Takeover Proposal shall have been made known to the
Company or shall have been made directly to its stockholders generally or any
Person shall have publicly announced an intention (whether or not conditional or
withdrawn) to make a Takeover Proposal and thereafter, (B) this Agreement is
terminated by the Company or Parent pursuant to Section 7.1(b)(ii) or
Section 7.1(b)(iii), and (C) the Company enters into a definitive agreement with
respect to, or consummates, a transaction contemplated by any Takeover Proposal
within eighteen (18) months of the date this Agreement is terminated;
               (ii) (A) a Takeover Proposal shall have been made known to the
Company or shall have been made directly to its stockholders generally or any
Person shall have publicly announced an intention (whether or not conditional or
withdrawn) to make a Takeover Proposal and thereafter, (B) this Agreement is
terminated by Parent pursuant to Section 7.1(d)(ii)(B) and the Company’s breach
or failure triggering such termination shall have been willful, and (C) the
Company enters into a definitive agreement with respect to, or consummates, a
transaction contemplated by any Takeover Proposal within eighteen (18) months of
the date this Agreement is terminated;
               (iii) this Agreement is terminated by Parent pursuant to
Section 7.1(d)(i); or
               (iv) this Agreement is terminated by the Company pursuant to
Section 7.1(c)(i);
then in any such event under clause (i), (ii), (iii) or (iv) of this
Section 7.3(a), the Company shall pay to Parent a termination fee of $3,000,000
in cash (the “Termination Fee”).
          (b) Any payment required to be made pursuant to clause (i) or clause
(ii) of Section 7.3(a) shall be made to Parent promptly following the earlier of
the execution of a definitive agreement with respect to, or the consummation of,
any transaction contemplated by, a Takeover Proposal (and in any event not later
than two Business Days after delivery to the Company of notice of demand for
payment); any payment required to be made pursuant to clause (iii) of
Section 7.3(a) shall be made to Parent promptly following termination of this
Agreement by Parent pursuant to Section 7.1(d)(i) (and in any event not later
than two Business Days after delivery to the Company of notice of demand for
payment); any payment required to be made pursuant to clause (iv) of
Section 7.3(a) shall be made to Parent prior to or simultaneously with

48



--------------------------------------------------------------------------------



 



(and as a condition to the effectiveness of) termination of this Agreement by
the Company pursuant to Section 7.1(c)(i). All such payments shall be made by
wire transfer of immediately available funds to an account to be designated by
Parent.
          (c) In the event that the Company shall fail to pay the Termination
Fee required pursuant to this Section 7.3 when due, such fee shall accrue
interest for the period commencing on the date such fee became past due, at a
rate equal to the rate of interest publicly announced by Citibank, in the City
of New York from time to time during such period, as such bank’s Prime Lending
Rate. In addition, if the Company shall fail to pay such fee when due, the
Company shall also pay to Parent all of Parent’s costs and expenses (including
attorneys’ fees) in connection with efforts to collect such fee. The Company
acknowledges that the fee and the other provisions of this Section 7.3 are an
integral part of the Transactions and that, without these agreements, Parent
would not enter into this Agreement.
ARTICLE VIII
Miscellaneous
     SECTION 8.1 No Survival, Etc. Except as otherwise provided in this
Agreement, the representations, warranties and agreements of each party hereto
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of any other party hereto, any Person
controlling any such party or any of their officers, directors or
representatives, whether prior to or after the execution of this Agreement, and
no information provided or made available shall be deemed to be disclosed in
this Agreement or in the Company Disclosure Schedule, except to the extent
actually set forth herein or therein. The representations, warranties and
agreements in this Agreement shall terminate at the Effective Time or, except as
otherwise provided in Section 7.2, upon the termination of this Agreement
pursuant to Section 7.1, as the case may be, except that the agreements set
forth in Article II and Sections 5.7 and 5.9 and any other agreement in this
Agreement which contemplates performance after the Effective Time shall survive
the Effective Time indefinitely and those set forth in Sections 7.2, 7.3, 8.1,
8.7 and 8.8 shall survive termination indefinitely.
     SECTION 8.2 Amendment or Supplement. At any time prior to the Effective
Time, this Agreement may be amended or supplemented in any and all respects,
whether before or after approval of any of the transactions contemplated hereby
by stockholders of the Company, by written agreement of the parties hereto, by
action taken by their respective Boards of Directors (which in the case of the
Company after the Purchase Date shall include the Independent Director Approval
contemplated by Section 1.3); provided, however, that following approval of the
Transactions by the stockholders of the Company, there shall be no amendment or
change to the provisions hereof which by Law would require further approval by
the stockholders of the Company without such approval.

49



--------------------------------------------------------------------------------



 



     SECTION 8.3 Extension of Time, Waiver, Etc. At any time prior to the
Effective Time, any party may, subject to applicable Law, (a) waive any
inaccuracies in the representations and warranties of any other party hereto,
(b) extend the time for the performance of any of the obligations or acts of any
other party hereto or (c) waive compliance by the other party with any of the
agreements contained herein or, except as otherwise provided herein, waive any
of such party’s conditions; provided, that, in the case of the Company following
the Purchase Date, the Independent Director Approval contemplated by Section 1.3
is obtained. Notwithstanding the foregoing, no failure or delay by the Company,
Parent or Purchaser in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.
     SECTION 8.4 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section shall be null and void.
     SECTION 8.5 Counterparts. This Agreement may be executed in counterparts
(each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement) and shall become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other parties.
     SECTION 8.6 Entire Agreement; No Third-Party Beneficiaries. This Agreement,
together with Annex A hereto, and the Company Disclosure Schedule (a) constitute
the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof and (b) except for the
provisions of Section 5.7, are not intended to and shall not confer upon any
Person other than the parties hereto any rights or remedies hereunder.
     SECTION 8.7 Governing Law; Jurisdiction; Waiver of Jury Trial.
          (a) The laws of the State of Maryland (without giving effect to its
conflicts of law principles) govern this Agreement and all matters arising out
of or relating to this Agreement and any of the transactions contemplated
hereby, including its negotiation, execution, validity, interpretation,
construction, performance and enforcement.
          (b) The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of the circuit court of Montgomery County (or any federal court
sitting in the

50



--------------------------------------------------------------------------------



 




State of Maryland) over any action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated hereby and each party
hereto hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such courts. The parties hereto hereby
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action or proceeding brought in such court or any claim
that such action or proceeding brought in such court has been brought in an
inconvenient forum. Each of the parties hereto agrees that a judgment in such
action or proceeding may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Each of the parties hereto
hereby irrevocably consents to process being served by any party to this
Agreement in any action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 8.9.
          (c) Each of the parties hereto hereby irrevocably waives any and all
rights to trial by jury in any legal proceeding arising out of or related to
this Agreement.
     SECTION 8.8 Specific Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the circuit court of Montgomery
County or any federal court sitting in the State of Maryland , without bond or
other security being required, this being in addition to any other remedy to
which they are entitled at law or in equity.
     SECTION 8.9 Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, facsimiled (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:
If to Parent or Purchaser, to:
Samson Investment Company
Two West Second Street
Tulsa, Oklahoma 74103
Attention: Scott Rowland
Facsimile: (918) 591-1757
with a copy (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: R. Scott Cohen
Facsimile: (214) 746-7777

51



--------------------------------------------------------------------------------



 



If to the Company, to:
PYR Energy Corporation
1675 Broadway, Suite 2450
Denver, Colorado 80202
Attention: Kenneth R. Berry, Jr.
Facsimile: (303) 825-3768
with a copy (which shall not constitute notice) to:
Patton Boggs LLP
1660 Lincoln Street, #1900
Denver Colorado 80264
Attention: Alan Talesnick
Facsimile: (303) 894-9239
or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 P.M. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.
     SECTION 8.10 Severability. If any term or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
     SECTION 8.11 Definitions.
          (a) As used in this Agreement, the following terms have the meanings
ascribed thereto below:
          “Affiliate” shall mean, as to any Person, any other Person that,
directly or indirectly, controls, or is controlled by, or is under common
control with, such Person. For this purpose, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.

52



--------------------------------------------------------------------------------



 



          “Amexco Agreement” shall mean the Confidentiality and Indemnification
Agreement, dated March 26, 2007, between Amexco, LLC, Venus Oil Company, Venus
Exploration, Inc., John Y Ames, Bonnie R. Weise, Thomas E. Ewing and the
Company.
          “Business Day” shall mean a day except a Saturday, a Sunday or other
day on which the SEC or banks in the City of New York are authorized or required
by Law to be closed.
          “Defensible Title” shall mean, subject to matters constituting or
covered by Permissible Defects, such right, title and interest that (a) record
title evidenced by an instrument or instruments filed of record in accordance
with the conveyance and recording laws of the applicable jurisdiction
(i) entitles the Company to receive not less than the applicable Net Revenue
Interest as specified for such Oil and Gas Interest set forth in Section 3.14(c)
of the Company Disclosure Schedule throughout the economic life of the Oil and
Gas Interest, except for decreases disclosed in Section 3.14(c) of the Company
Disclosure Schedule and (ii) obligates the Company to bear costs and expenses
attributable to the maintenance, development and operation of such Oil and Gas
Interest in an amount not greater than the applicable Working Interest as
specified for such Oil and Gas Interest set forth in Section 3.14(c) of the
Company Disclosure Schedule throughout the economic life of such Oil and Gas
Interest, other than increases (X) accompanied by at least a proportionate
interest in the applicable Net Revenue Interest, (Y) resulting from contribution
requirements with respect to defaulting co-owners under applicable operating
agreements that are accompanied by at least a proportionate increase in the
applicable Net Revenue Interest or (Z) increases resulting from elections to
decrease or convert existing interests at payout pursuant to contracts and
agreements in force and effect as of the date of this Agreement and (b) is free
and clear of all Liens, claims, infringements, and other burdens, other than
Permitted Liens. Notwithstanding the foregoing, the existence of a Permissible
Defect shall not constitute a failure of Defensible Title.
          “GAAP” shall mean generally accepted accounting principles in the
United States.
          “Governmental Authority” shall mean any government, court, arbitrator,
regulatory or administrative agency, commission or authority or other
governmental instrumentality, federal, state or local, domestic, foreign or
multinational.
          “Hydrocarbons” shall mean, with respect to any Person, crude oil,
natural gas, casinghead gas, associated gas, condensate, sulphur, natural gas
liquids, plant products and other liquid or gaseous hydrocarbons produced in
association therewith (including coalbed gas and carbon dioxide), and all other
minerals of every kind and character which may be covered by or included in or
attributable to any of the properties of such Person or any of such Person’s
Subsidiaries.
          “Knowledge” of any Person that is not an individual shall mean, with
respect to any matter in question, the knowledge after due inquiry of such
Person’s

53



--------------------------------------------------------------------------------



 




directors and executive officers, and all other officers and managers having
responsibility relating to the applicable matter.
          “Net Revenue Interest” shall mean an interest (expressed as a
percentage or decimal fraction) in and to all oil, gas and other Hydrocarbons
produced and saved from or attributable to an Oil and Gas Interest.
          “Notes” shall mean the Company’s 4.99% Convertible Promissory Notes
due May 24, 2009.
          “Oil and Gas Interests” shall mean direct and indirect interests in
and rights with respect to oil and gas properties and assets of any kind and
nature, direct or indirect, including working, leasehold and mineral fee
interests under oil and gas leases, subleases, licenses, development licenses,
exploration licenses, concessions and other leaseholds; operating rights and
non-operating interests, and royalties, overriding royalties, production
payments, net profit interests, other non-working interests, carried interests
and other properties and interests (collectively, the “Leases”) and the lands
covered thereby (collectively, the “Land(s)”); any and all Hydrocarbon, water or
injection wells on or applicable to any of the foregoing thereon or applicable
thereto (the “Wells”); any pools or units which include all or a part of any
Land or include any Well (the “Units”) and including without limitation all
right, title and interest in Hydrocarbon produced from any such Unit and
revenues from the sale thereof, whether such Unit production comes from wells
located on or off of the Lands, and all tenements, hereditaments and
appurtenances belonging to, used or useful in connection with the Leases, Lands
and Units; interests under or derived from all Contracts applicable to or by
which the Leases, Lands, Wells or Units are bound or created, to the extent
applicable to such properties, including operating agreements, marketing
agreements (including commodity swap, collar and/or similar derivative
agreements), transportation agreements, seismic data and interpretations and
other licensed or owned intellectual property with respect thereto, geological
and geophysical agreements, unitization, pooling and communitization agreements,
joint venture agreements and farmin and farmout agreements, and orders; division
orders, transfer orders and letters in lieu thereof; mineral deeds and royalty
deeds; oil and gas sales, exchange and processing contracts and agreements; and
in each case, interests thereunder), surface interests, fee interests,
reversionary interests, reservations, and concessions; all easements,
servitudes, rights of way, Permits, leases, licenses, surface rights and other
interests associated with, appurtenant to, used or held for use or necessary for
the operation of Leases, Lands, Wells or Units; and all interests in equipment
and machinery (including wells, well equipment and machinery), oil and gas
production, gathering, transmission, treating, processing, and storage
facilities (including tanks, tank batteries, pipelines, and gathering systems),
pumps, water plants, electric plants, gasoline and gas processing plants,
refineries, and other tangible personal property and fixtures associated with,
appurtenant to, located on, used or obtained in connection with or necessary for
the operation of the Leases, Lands, Wells or Units.

54



--------------------------------------------------------------------------------



 



          “Permissible Defect” shall mean:
          (a) defects or irregularities arising out of lack of corporate
authorization or a variation in corporate name of record 10 years or more,
unless Parent provides affirmative evidence that such corporate action was not
authorized and results in another person’s superior claim of title to the
relevant Oil and Gas Interest;
          (b) defects or irregularities that have been cured or remedied by
applicable statutes of limitation or statutes for prescription;
          (c) defects or irregularities in the chain of title of record 10 years
or more consisting of the failure to recite marital status in documents or
omissions of heirship proceedings;
          (d) defects or irregularities in title which for a period of 5 years
or more have not delayed or prevented Company or its Subsidiaries (or such
Person’s predecessor, if owned by the Company or the its Subsidiaries less than
5 years) from receiving its share of the proceeds of production or causes it to
bear a share of expenses and costs greater than its Working Interest share from
any Unit or Well;
          (e) defects or irregularities resulting from or related to probate
proceedings or the lack thereof which defects or irregularities have been
outstanding for 10 years or more;
          (f) conventional rights of reassignment normally actuated by an intent
to abandon or release a lease and requiring notice to the holders of such
rights;
          (g) any minor defect or irregularity in title as would normally be
waived by prudent persons engaged in the oil and gas business when purchasing
producing properties;
          (h) all rights to consent by, required notices to, filings with, or
other actions by governmental entities in connection with the sale or conveyance
of oil and gas leases or interests therein if they are routinely obtained
subsequent to the sale or conveyance;
          (i) easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations that do not materially interfere
with the oil and gas operations to be conducted on any Well or Lease; and
          (j) all rights reserved to or vested in any Governmental Authority to
control or regulate any of the Oil and Gas Interests in any manner, and all
applicable laws, rules and orders of governmental authority.
          “Permitted Liens” shall mean (i) statutory liens for current Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings,
provided an

55



--------------------------------------------------------------------------------



 



appropriate reserve has been established therefor in the most recent financial
statements contained in the Filed Company SEC Documents in accordance with GAAP;
(ii) mechanics’, carriers’, workers’, and repairers’ Liens arising or incurred
in the ordinary course of business that are not material to the business,
operations and financial condition of the Company Property so encumbered and
that are not resulting from a breach, default or violation by the Company or any
of its Subsidiaries of any Contract or Law; and (iii) zoning, entitlement and
other land use and environmental regulations by any Governmental Authority,
provided that such regulations have not been violated.
          “Person” shall mean an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity, including a
Governmental Authority.
          “Principal Properties” shall mean the following Company projects,
prospects and properties: Mallard Project; North Stockyard Project; Hansford
Project; Scharff Wells; and the Jefferson County Properties (all as more fully
described in Section 3.14(c) of the Company Disclosure Schedule).
          “Purchase Date” shall mean the first date on which Purchaser accepts
for payment Shares tendered and not withdrawn pursuant to the Offer.
          “Subsidiary” when used with respect to any party, shall mean any
corporation, limited liability company, partnership, association, trust or other
entity the accounts of which would be consolidated with those of such party in
such party’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association, trust or other entity of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (or, in the case of a partnership,
more than 50% of the general partnership interests) are, as of such date, owned
by such party or one or more Subsidiaries of such party or by such party and one
or more Subsidiaries of such party.
          “Transactions” refers collectively to this Agreement and the
transactions contemplated hereby, including the Offer and the Merger.
          “Walk-Away Date” shall mean July 31, 2007.
          “Working Interest” shall mean the percentage of costs and expenses
attributable to the maintenance, development, operation, plugging and
abandonment and remediation of Oil and Gas Interests.
          The following terms are defined in the section of this Agreement set
forth after such term below:

         
Acceptance Date
    4  
Agreement
    1  
AMEX
    6  
Articles of Merger
    9  

56



--------------------------------------------------------------------------------



 



         
Balance Sheet Date
    20  
Bankruptcy and Equity Exception
    17  
Certificates
    11  
Closing
    9  
Closing Date
    9  
Code
    12  
Company
    1  
Company Acquisition Agreement
    40  
Company Adverse Recommendation Change
    40  
Company Charter Documents
    7  
Company Common Stock
    1  
Company Contracts
    28  
Company Disclosure Schedule
    14  
Company Material Adverse Effect
    15  
Company Plans
    24  
Company Preferred Stockholder
    16  
Company Recommendation
    40  
Company SEC Documents
    19  
Company Stock Plans
    14  
Company Stockholder Approval
    17  
Company Stockholders Meeting
    7  
Contract
    18  
Control Date
    6  
Convertible Securities
    16  
Department
    9  
Dissenting Shares
    13  
Dissenting Stockholders
    12  
Effective Time
    9  
Engagement Letters
    32  
Environmental Laws
    26  
Environmental Liabilities
    27  
ERISA
    24  
Exchange Act
    2  
Expiration Date
    3  
Fairness Opinion
    4  
Filed Company SEC Documents
    20  
fully diluted basis
    2  
Hazardous Materials
    27  
Hedge
    31  
Indemnitees
    44  
Independent Director
    6  
Independent Director Approval
    7  
Land
    54  
Laws
    21  
Leases
    54  
Liens
    15  
Material Adverse Effect
    15  
Material Contract
    28  
Maximum Amount
    44  
Merger
    1  
Merger Consideration
    10  
MGCL
    1  
Minimum Condition
    2  
Offer
    1  
Offer Documents
    2  
Offer Price
    1  
Option Consideration
    13  
Parent
    1  
Parent Material Adverse Effect
    34  
Paying Agent
    10  
Pending Offer
    1  
Permits
    21  
Policies
    32  
Proxy Statement
    7  
Purchaser
    1  
Purchaser Option
    8  
Purchaser Option Shares
    8  
PYR Energy Option
    14  
Qualified Person
    6  
Real Property Leases
    29  
Release
    27  
Representatives
    39  
Reserve Report
    31  
Rights Amendment
    18  
Schedule 14D-9
    5  
Schedule TO
    2  
SEC
    2  
Securities Act
    15  
Shares
    1  
Subsequent Offering Period
    3  
Subsidiary Documents
    15  
Superior Proposal
    42  
Surviving Corporation
    9  
Takeover Proposal
    41  
Taxes
    23  
Tender Offer Conditions
    2  
Termination Fee
    49  
Third Party Proposals
    35  
Units
    54  

57



--------------------------------------------------------------------------------



 



         
WARN
    26  
Warrant Consideration
    14  
Warrants
    16  
Wells
    54  

58



--------------------------------------------------------------------------------



 



     SECTION 8.12 Interpretation.
          (a) When a reference is made in this Agreement to an Article, a
Section, Annex or Schedule, such reference shall be to an Article of, a Section
of, or an Annex or Schedule to, this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All terms defined in this
Agreement shall have the defined meanings when used in any document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a Person are also to its permitted successors and
assigns.
          (b) The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
[signature page follows]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first above written.

            SAMSON INVESTMENT COMPANY
      By:   /s/ C. Philip Tholen         Name:   C. Philip Tholen       
Title:   Executive Vice President        SAMSON ACQUISITION CORP.
      By:   /s/ C. Philip Tholen         Name:   C. Philip Tholen       
Title:   President        PYR ENERGY CORPORATION
      By:   /s/ Kenneth R. Berry, Jr.         Name:   Kenneth R. Berry, Jr.     
  Title:   President and CEO     

Signature Page to the Agreement and Plan of Merger





--------------------------------------------------------------------------------



 



ANNEX A
Conditions to the Offer
     The capitalized terms used in this Annex A but not otherwise defined herein
have the meanings assigned to such terms in the Agreement and Plan of Merger
(this “Agreement”) of which Annex A is a part.
     Notwithstanding any other provision of the Offer, Purchaser shall not be
required to accept for payment or, subject to any applicable rules and
regulations of the SEC, including Rule 14e-l(c) under the Exchange Act (relating
to Purchaser’s obligation to pay for or return tendered Shares promptly after
termination or withdrawal of the Offer), pay for, and may delay the acceptance
for payment of or, subject to the restriction referred to above, the payment
for, any tendered Shares, and (subject to the provisions of the Agreement) may
terminate the Offer and not accept for payment any tendered shares if (i) the
Minimum Condition shall not have been satisfied at the expiration of the Offer
or (ii) at any time on or after the date of the Agreement and prior to the
expiration of the Offer, any of the following conditions shall exist and be
continuing:
     (a) there shall be any injunction, judgment, ruling, order, decree, action,
proceeding or litigation instituted, issued, entered, commenced, pending or
threatened by or before any Governmental Authority that would or that seeks or
is reasonably likely to (i) restrain, enjoin, prevent, prohibit or make illegal
the acceptance for payment, payment for or purchase of some or all of the Shares
by Purchaser or Parent or the consummation of the Transactions, (ii) impose
limitations on the ability of Purchaser, Parent or any of their Affiliates
effectively to exercise full rights of ownership of the Shares, including,
without limitation, the right to vote the Shares purchased by them on all
matters properly presented to the Company’s stockholders on an equal basis with
all other stockholders (including, without limitation, the adoption of the
Agreement and approval of the Transactions), (iii) restrain, enjoin, prevent,
prohibit or make illegal, or impose material limitations on, Parent’s,
Purchaser’s or any of their Affiliates’ ownership or operation of all or any
material portion of the businesses and assets of the Company and its
Subsidiaries, taken as a whole, or, as a result of the Transactions, of Parent
and its Subsidiaries, taken as a whole, (iv) compel Parent, Purchaser or any of
their Affiliates to dispose of any Shares or, as a result of the Transactions,
compel Parent, Purchaser or any of their Affiliates to dispose of or hold
separate any material portion of the businesses or assets of the Company and its
Subsidiaries, taken as a whole, or of Parent and its Subsidiaries, taken as a
whole, or (v) impose damages on Parent, the Company or any of their respective
Subsidiaries as a result of the Transactions;
     (b) there shall be any Law enacted, issued, promulgated, amended or
enforced by any Governmental Authority applicable to (i) Parent, the Company or
any of their respective Affiliates or (ii) the Transactions that results, or
that seeks or is reasonably likely to result, directly or indirectly, in any of
the consequences referred to in paragraph (a) above;

A-1



--------------------------------------------------------------------------------



 



     (c) (i) there shall have occurred any events or changes that, individually
or in the aggregate, have had or could reasonably be expected to have a Company
Material Adverse Effect or (ii) (A) the representations and warranties of the
Company set forth in the Agreement that are qualified as to “materiality” or
“Material Adverse Effect” shall not be true and correct, or the representations
and warranties of the Company set forth in the Agreement that are not so
qualified shall not be true and correct in all material respects, in each case,
at and as of the date of such determination as if made on such date (other than
those representations and warranties that address matters only as of a
particular date which are true and correct as of such date), or (B) the Company
shall have breached or failed in any material respect to perform or comply with
any obligation, agreement or covenant required by the Agreement to be performed
or complied with by it, which inaccuracy, breach or failure has not been cured
prior to the expiration of the Offer;
     (d) any Person or “group” (as defined in Section 13(d)(3) of the Exchange
Act), other than Parent, Purchaser or their Affiliates or any group of which any
of them is a member, shall have acquired or announced its intention to acquire
beneficial ownership (as determined pursuant to Rule 13d-3 promulgated under the
Exchange Act) of 15% or more of the outstanding shares of Company Common Stock;
     (e) a Company Adverse Recommendation Change shall have occurred;
     (f) there shall have occurred (1) any general suspension of trading in
securities on the New York Stock Exchange, the American Stock Exchange or in the
Nasdaq National Market System, for a period in excess of three hours (excluding
suspensions or limitations resulting solely from physical damage or interference
with such exchanges not related to market conditions), (2) a declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States (whether or not mandatory), (3) any limitation or proposed
limitation (whether or not mandatory) by any United States Governmental
Authority that has a material adverse effect generally on the extension of
credit by banks or other financial institutions, (4) the commencement of a war,
armed hostilities or other international or national calamity directly or
indirectly involving the United States or (5) in the case of any of the
situations in clauses (1) through (4) of this paragraph existing at the time of
the commencement of the Offer, a material acceleration or worsening thereof; or
     (g) the Agreement shall have been terminated in accordance with its terms
or the Offer shall have been terminated with the consent of the Company.
     The foregoing conditions are for the sole benefit of Parent and Purchaser
and may be asserted by either of them regardless or the circumstances giving
rise to such conditions or may be waived by Parent or Purchaser, in whole or in
part at any time and from time to time in the sole discretion of Parent or
Purchaser (except for any conditions which, pursuant to Section 1.1 of the
Agreement, may only be waived with the Company’s consent). The failure by Parent
or Purchaser at any time to exercise any of the foregoing rights will not be
deemed a waiver of any right, the waiver of such right

A-2



--------------------------------------------------------------------------------



 



with respect to any particular facts or circumstances shall not be deemed a
waiver with respect to any other facts or circumstances, and each right will be
deemed an ongoing right which may be asserted at any time and from time to time.
     If the Offer is terminated, all tendered Shares not theretofore accepted
for payment shall forthwith be returned to the tendering stockholders.

A-3